                                                                   Case 2:18-bk-20151-ER            Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44     Desc
                                                                                                      Main Document    Page 1 of 69


                                                                   1    Henry C. Kevane (CA Bar No. 125757)
                                                                        Shirley S. Cho (CA Bar No. 192616)
                                                                   2    PACHULSKI STANG ZIEHL & JONES LLP
                                                                        150 California Street, 15th Floor
                                                                   3    San Francisco, CA 94111
                                                                        Telephone: 415/277-6910
                                                                   4    Facsimile: 415/201-0760
                                                                        E-mail: hkevane@pszjlaw.com
                                                                   5             scho@pszjlaw.com

                                                                   6    Co-Counsel for Chapter 11 Debtors and
                                                                        Debtors In Possession
                                                                   7

                                                                   8                                 UNITED STATES BANKRUPTCY COURT

                                                                   9                 CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

                                                                  10    In re,                                           Lead Case No. 2:18-bk-20151-ER
                                                                  11    VERITY HEALTH SYSTEM OF                          Jointly administered with:
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                        CALIFORNIA, INC., et al.,                        Case No. 2:18-bk-20162-ER
                                                                  12                                                     Case No. 2:18-bk-20163-ER
                                                                                 Debtors and Debtors In Possession.      Case No. 2:18-bk-20164-ER
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                     Case No. 2:18-bk-20165-ER
                                           ATTORNEYS AT LAW




                                                                                                                         Case No. 2:18-bk-20167-ER
                                                                  14     Affects All Debtors                            Case No. 2:18-bk-20168-ER
                                                                                                                         Case No. 2:18-bk-20169-ER
                                                                  15     Affects O’Connor Hospital                      Case No. 2:18-bk-20171-ER
                                                                         Affects Saint Louise Regional Hospital         Case No. 2:18-bk-20172-ER
                                                                  16     Affects St. Francis Medical Center             Case No. 2:18-bk-20173-ER
                                                                         Affects St. Vincent Medical Center             Case No. 2:18-bk-20175-ER
                                                                  17     Affects Seton Medical Center                   Case No. 2:18-bk-20176-ER
                                                                         Affects O’Connor Hospital Foundation           Case No. 2:18-bk-20178-ER
                                                                  18     Affects Saint Louise Regional Hospital         Case No. 2:18-bk-20179-ER
                                                                          Foundation                                     Case No. 2:18-bk-20180-ER
                                                                  19     Affects St. Francis Medical Center of          Case No. 2:18-bk-20181-ER
                                                                          Lynwood Medical Foundation
                                                                  20     Affects St. Vincent Foundation                 Chapter 11 Cases
                                                                         Affects St. Vincent Dialysis Center, Inc.
                                                                  21     Affects Seton Medical Center Foundation        Hon. Ernest M. Robles
                                                                         Affects Verity Business Services
                                                                  22     Affects Verity Medical Foundation              PACHULSKI STANG ZIEHL & JONES LLP’S
                                                                         Affects Verity Holdings, LLC                   FIRST INTERIM APPLICATION FOR
                                                                  23     Affects DePaul Ventures, LLC                   ALLOWANCE AND PAYMENT OF INTERIM
                                                                         Affects DePaul Ventures - San Jose             COMPENSATION AND REIMBURSEMENT OF
                                                                  24      Dialysis, LLC                                  EXPENSES FOR THE PERIOD SEPTEMBER 1,
                                                                         Affects DePaul Ventures-San Jose ASC,          2018 – DECEMBER 31, 2018
                                                                  25      LLC

                                                                  26                Debtors and Debtors In Possession.

                                                                  27

                                                                  28


                                                                       DOCS_SF:100082.3 89566/002
                                                                   Case 2:18-bk-20151-ER      Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44               Desc
                                                                                                Main Document    Page 2 of 69


                                                                   1   TO THE HONORABLE ERNEST M. ROBLES, UNITED STATES BANKRUPTCY
                                                                       JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, AND PARTIES
                                                                   2   REQUESTING SPECIAL NOTICE:

                                                                   3          Pachulski Stang Ziehl & Jones LLP (the “Firm” or “PSZJ”) hereby submits its First Interim

                                                                   4   Application for Allowance and Payment of Interim Compensation and Reimbursement of Expenses

                                                                   5   (the “Application”) for the period of September 1, 2018, through December 31, 2018 (the

                                                                   6   “Application Period”). The Firm is bankruptcy co-counsel counsel to the Debtors in the above-

                                                                   7   referenced jointly administered Chapter 11 cases (the “Cases”). The Firm seeks approval of

                                                                   8   compensation totaling $148,452.88, which represents $146,252.70 in professional fees and

                                                                   9   $2,200.18 in expenses incurred during the Application Period.

                                                                  10          PSZJ submits this Application pursuant to sections 330 and 331 of the Bankruptcy Code, 11

                                                                  11   U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Procedure, Local Bankruptcy Rule 2016-1 , and the United States Trustee Guidelines for Reviewing
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Applications For Compensation and Reimbursement of Expenses Filed Under 11 U.S.C. § 330 (the
                                           ATTORNEYS AT LAW




                                                                  14   “UST Guidelines”).

                                                                  15                                                   I.

                                                                  16                                 INTRODUCTORY STATEMENT

                                                                  17    PRELIMINARY SUMMARY OF COMPENSATION DATA FOR THIS APPLICATION

                                                                  18   A.    Order Approving PSZJ Employment: On November 14, 2018, the Court entered its order

                                                                  19         authorizing PSZJ’s employment effective as of August 31, 2018 [Docket No. 818] (the

                                                                  20         “Retention Order”). As set forth in the Application for an Order Authorizing and Approving

                                                                  21         the Employment of Pachulski Stang Ziehl & Jones LLP as Bankruptcy Co-Counsel Nunc Pro

                                                                  22         Tunc to the Petition Date [Docket No. 421], the Firm has agreed to a 15% reduction of its

                                                                  23         charges for services rendered on account of the Debtors’ non-profit status.

                                                                  24   B.    Period Covered By This Application: September 1, 2018, through December 31, 2018.

                                                                  25   C.    Hours of Professional Time Subject to this Application: 193.30 hours.

                                                                  26   D.    Fees Requested by this Application: $146,252.70 in fees, representing 100% of the

                                                                  27         adjusted fees billed during the Application Period.

                                                                  28


                                                                                                                        1
                                                                   Case 2:18-bk-20151-ER        Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                 Desc
                                                                                                  Main Document    Page 3 of 69


                                                                   1   E.     Expenses Requested by this Application: $2,200.18, representing 100% of the expenses

                                                                   2          incurred during the Application Period.

                                                                   3          F. Amount of Prepetition Retainer Received by Applicant: $50,000.00 (after application

                                                                   4          of charges for pre-petition fees and expenses in the amount of $9,272.53, the remaining

                                                                   5          retainer balance is $40,727.47).

                                                                   6   G.     Amount of Fees and Expenses Previously Paid Pursuant to Interim Compensation

                                                                   7          Procedures Order: $119,202.34.

                                                                   8   H.     Blended Rate: $890.13 (including Paraprofessionals); $917.01 (excluding

                                                                   9          Paraprofessionals).

                                                                  10                                                     II.

                                                                  11           BRIEF NARRATIVE HISTORY AND PRESENT POSTURE OF THE CASES
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   A.     General Background
                                        LOS ANGELES, CALIFORNIA




                                                                  13          On August 31, 2018 (the “Petition Date”), each of the Debtors filed a voluntary petition for
                                           ATTORNEYS AT LAW




                                                                  14   relief under Chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”). The Debtors are debtors

                                                                  15   in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or

                                                                  16   examiner has been appointed in these Chapter 11 Cases.

                                                                  17          On September 14, 2018, the Office of the United States Trustee appointed an Official

                                                                  18   Committee of Unsecured Creditors in the Chapter 11 Cases [Docket No. 197].

                                                                  19   B.     Description of the Debtors’ Business
                                                                  20          The Debtors operate as a nonprofit health care system in the state of California employing

                                                                  21   more than 6,000 staff statewide, with 1,680 inpatient beds, six active emergency rooms, a trauma

                                                                  22   center, a host of medical specialties including tertiary and quaternary care, and five hospitals―St.

                                                                  23   Francis Medical Center in Lynwood, St. Vincent Medical Center in Los Angeles, O’Connor Hospital

                                                                  24   in San Jose, St. Louise Regional Hospital in Gilroy, and Seton Medical Center in Daly City (with

                                                                  25   Seton Coastside in Moss Beach).

                                                                  26   C.     Employment of PSZJ
                                                                  27          On October 5, 2018, the Debtors filed their application to employ PSZJ as bankruptcy co-

                                                                  28   counsel [Docket No. 421], and the application was granted on November 14, 2018, effective as of


                                                                                                                          2
                                                                   Case 2:18-bk-20151-ER        Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                Desc
                                                                                                  Main Document    Page 4 of 69


                                                                   1   the Petition Date [Docket No. 818]. PSZJ is a law firm with offices in Los Angeles, Costa Mesa,

                                                                   2   San Francisco, Wilmington, and New York. The Firm currently employs approximately 65

                                                                   3   attorneys and specializes in business reorganizations, bankruptcy, commercial law, and litigation.

                                                                   4   Neither the Firm, nor any of its lawyers, has any agreement or any understanding of any kind or

                                                                   5   nature to divide, pay over, or share any portion of the fees to be awarded the Firm with any other

                                                                   6   person or attorney, except among the Firm’s partners.

                                                                   7                                                    III.

                                                                   8        NARRATIVE STATEMENT OF SERVICES RENDERED AND TIME EXPENDED

                                                                   9   A.     Services Performed and Time Expended During
                                                                              the Application Period Covered by This Application
                                                                  10

                                                                  11          Pursuant to the Compensation Guide and Local Bankruptcy Rule 2016-1(a)(1)(D), the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Applicant has classified all services performed for which compensation is sought for the Application
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Period into one of several major categories. The Applicant attempted to place the services
                                           ATTORNEYS AT LAW




                                                                  14   performed in the category that best relates to the service provided. However, because certain

                                                                  15   services may relate to more than one category, services pertaining to one category may in fact be

                                                                  16   included in another category.

                                                                  17                  Asset Analysis/Recovery: Total Hours 66.90/ Total Fees $63,292.50

                                                                  18          During the Application Period, the Firm, among other things: (i) performed research and

                                                                  19   analyzed issues with respect to outstanding amounts due from LA Care on account of patients

                                                                  20   enrolled in LA Care’s health plan; (ii) prepared a demand letter and a complaint for turnover of

                                                                  21   outstanding debts due to the estate from LA Care; (iii) performed research and analyzed issues with

                                                                  22   respect to outstanding amounts due from Heritage on account of patients enrolled in Heritage’s

                                                                  23   health plan; (iv) prepared a demand letter and a complaint for turnover of outstanding debts due to

                                                                  24   the estate from Heritage; (v) conferred with the client regarding settlement and informal resolution

                                                                  25   strategies; and (vi) engaged in settlement negotiations with LA Care and Heritage.

                                                                  26                  Bankruptcy Litigation: Total Hours 32.30 / Total Fees $30,217.50

                                                                  27          During the Application Period, following the commencement of adversary proceedings

                                                                  28   against LA Care and Heritage, the Firm, among other things, analyzed responsive documents from


                                                                                                                         3
                                                                   Case 2:18-bk-20151-ER          Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                Desc
                                                                                                    Main Document    Page 5 of 69


                                                                   1   the defendants and managed the prosecution of each adversary proceeding, including, among other

                                                                   2   things, analyzing responsive documents received from the defendants.

                                                                   3                     Case Administration: Total Hours 3.60 / Total Fees $3,510.00

                                                                   4          Time billed to this category relates to the general review of filings and other first day

                                                                   5   pleadings, critical dates, and deadlines.

                                                                   6                     Compensation of Professionals: Total Hours 8.70 / Total Fees $6,682.50

                                                                   7          Time billed to this category relates to the preparation of the Firm’s monthly fee statements.

                                                                   8   During the Application Period, the Firm, among other things, communicated with counsel regarding

                                                                   9   inclusion in the Debtors’ motion for interim compensation, and prepared its first and second monthly

                                                                  10   fee statements.

                                                                  11                     Executory Contracts: Total Hours .40 / Total Fees $390.00
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12          The Firm billed minimal time to this category reviewing a license agreement with
                                        LOS ANGELES, CALIFORNIA




                                                                  13   InterSystems.
                                           ATTORNEYS AT LAW




                                                                  14                     Insurance Issues: Total Hours 25.80 / Total Fees $20,057.00

                                                                  15          Time billed to this category relates to the analysis of certain MetLife retirement plan

                                                                  16   contracts. During the Application Period, the Firm, among other things: (i) reviewed

                                                                  17   correspondence and documents in connection with MetLife’s notices under the foregoing contracts;

                                                                  18   (ii) performed general research regarding defined benefit plans; (iii) prepared a summary of

                                                                  19   MetLife’s rights, remedies and obligations; (iv) conferred with the client regarding settlement

                                                                  20   strategies; and (v) participated in settlement negotiations with MetLife.

                                                                  21                     PSZJ Retention/Retention of Professionals: Total Hours 17.60 / Total Fees

                                                                  22   $13,250.00

                                                                  23          Time billed to this category relates to the preparation of the Firm’s retention application and

                                                                  24   supplemental disclosure declarations in connection therewith.

                                                                  25                     Stay Litigation: Total Hours 38.00 / Total Fees $34,562.50

                                                                  26          Time billed to this category relates to the Firm’s analysis of potential stay violations by

                                                                  27   creditors and other parties in interest. During the Application Period, the Firm, among other things:

                                                                  28   (i) reviewed contracts and other documents in connection with potential stay violations; (ii) drafted


                                                                                                                           4
                                                                   Case 2:18-bk-20151-ER         Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                Desc
                                                                                                   Main Document    Page 6 of 69


                                                                   1   “cease and desist” letters to several counterparties; (iii) communicated with the client regarding

                                                                   2   settlement strategies; (iv) participated in settlement strategies.

                                                                   3   B.      Detailed Listing of all Time Spent by the Professional on the
                                                                               Matters for Which Compensation is Sought
                                                                   4

                                                                   5           Exhibit A contains the Firm’s detailed time records during the Application Period.

                                                                   6   Exhibit B contains a summary, by category, of the Firm’s services and expenses in this case that

                                                                   7   were incurred during the Application Fee Period. Such summary includes the time spent, rate and

                                                                   8   billing attributable to each person who performed compensable services for the Debtor.

                                                                   9   C.      List of Expenses by Category

                                                                  10           The costs incurred are summarized in Exhibit C attached hereto, which represent standard

                                                                  11   expenses that are normally charged.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   D.      Hourly Rates
                                        LOS ANGELES, CALIFORNIA




                                                                  13           The hourly rates of all professionals and paraprofessionals rendering services in this case
                                           ATTORNEYS AT LAW




                                                                  14   during the Application Period are set forth on Exhibit D attached hereto.

                                                                  15   E.      No Fee Sharing

                                                                  16           The Applicant has no understanding, agreement, or arrangement of any kind to divide with or

                                                                  17   pay to anyone any of the fees to be awarded in the case, except to the extent they are shared among

                                                                  18   members of the Applicant.

                                                                  19   F.      Notice of Application and Hearing

                                                                  20           Notice of this Application has been served by NEF notice or by first class U.S. mail, as

                                                                  21   required, on (a) the Office of the United States Trustee, (b) counsel for the Official Committee of

                                                                  22   Unsecured Creditors, and (c) parties that have filed with the Court requests for notice of all matters

                                                                  23   in accordance with Bankruptcy Rule 2002(i). Complete copies of the Application have been

                                                                  24   delivered to the U.S. Trustee, and will be promptly furnished to any other party upon specific

                                                                  25   request. Therefore, notice should be deemed adequate under the circumstances and in accordance

                                                                  26   with Bankruptcy Rules 2002(a)(6) and 2002(c)(2).

                                                                  27

                                                                  28


                                                                                                                            5
                                                                   Case 2:18-bk-20151-ER               Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                               Desc
                                                                                                         Main Document    Page 7 of 69


                                                                   1                                                                 IV.

                                                                   2                   THE FEES AND EXPENSES REQUESTED SHOULD BE AWARDED

                                                                   3                                           BASED UPON APPLICABLE LAW

                                                                   4              The fees and expenses requested by this Application are an appropriate award for the

                                                                   5   Applicant’s services in acting as co-bankruptcy counsel to the Debtors.

                                                                   6   A.         Factors in Evaluating Requests for Compensation
                                                                   7              Pursuant to section 330 of the Bankruptcy Code, the Court may award to a professional

                                                                   8   person reasonable compensation for actual, necessary services rendered, and reimbursement for

                                                                   9   actual, necessary expenses incurred. As set forth above, the fees for which the Applicant requests

                                                                  10   compensation and the costs incurred for which the Applicant requests reimbursement are for actual

                                                                  11   and necessary services rendered and costs incurred in the case.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12              During the Application Period, 193.30 hours have been recorded by members of the
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Applicant and more time was actually expended but either was not recorded or was written off. The
                                           ATTORNEYS AT LAW




                                                                  14   Applicant’s blended hourly rate in the case for the Application Period including paraprofessionals is

                                                                  15   $814.64.

                                                                  16              Moreover, time and labor devoted is only one of many pertinent factors in determining an

                                                                  17   award of fees and costs. Based on the skills brought to bear in the case by the Applicant and the

                                                                  18   results obtained and in light of the accepted lodestar approach, the Applicant submits that the

                                                                  19   compensation requested herein is reasonable and appropriate.

                                                                  20   B.         The Lodestar Award Should be Calculated by Multiplying
                                                                                  a Reasonable Hourly Rate by the Hours Expended
                                                                  21
                                                                                  In determining the amount of allowable fees under section 330(a) of the Bankruptcy Code,
                                                                  22
                                                                       courts are to be guided by the same “general principles” as are to be applied in determining awards
                                                                  23
                                                                       under the federal fee-shifting statutes, with “some accommodation to the peculiarities of bankruptcy
                                                                  24
                                                                       matters.” In re Manoa Finance Co., Inc., 853 F.2d 687, 691 (9th Cir. 1988); see Meronk v. Arter &
                                                                  25
                                                                       Hadden, LLP (In re Meronk), 249 B.R. 208, 213 (B.A.P. 9th Cir. 2000) (reiterating that Manoa
                                                                  26
                                                                       Finance is the controlling authority and characterizing the factor test1 identified in Johnson v.
                                                                  27
                                                                       1
                                                                  28       The original twelve Johnson/Kerr factors were: (1) time and labor required, (2) novelty and difficulty of the questions
                                                                           involved, (3) skill requisite to perform the legal services properly, (4) the preclusion of other employment by the attorney

                                                                                                                                       6
                                                                   Case 2:18-bk-20151-ER               Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                               Desc
                                                                                                         Main Document    Page 8 of 69


                                                                   1   Georgia Highway Express, Inc. 488 F.2d 714 (5th Cir. 1974) and Kerr v. Screen Extras Guild, Inc.

                                                                   2   526 F. 2d 67, 70 (9th Cir. 1975), cert. denied, 425 U.S. 951 (1976) as an “obsolete laundry list” now

                                                                   3   subsumed within more refined analyses).

                                                                   4              The United States Supreme Court has evaluated the lodestar approach and endorses its usage.

                                                                   5   In Hensley v. Eckerhart, 461 U.S. 424 (1983), a civil rights case, the Supreme Court held that while

                                                                   6   the Johnson factors might be considered in setting fees, the lodestar amount subsumed many of those

                                                                   7   factors. Hensley at 434, n. 9.2 The following year, another civil rights case, Blum vs. Stenson, 465

                                                                   8   U.S. 886 (1984), provided the so-called lodestar calculation:

                                                                   9                       The initial estimate of a reasonable attorney’s fee is properly
                                                                                           calculated by multiplying the number of hours reasonably expended on
                                                                  10                       the litigation times a reasonable hourly rate . . . . Adjustments to that
                                                                                           fee then may be made as necessary in the particular case.
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Blum at 888.
                                        LOS ANGELES, CALIFORNIA




                                                                  13              Then in 1986, the Supreme Court more explicitly indicated that the factors relevant to
                                           ATTORNEYS AT LAW




                                                                  14   determining fees should be applied using the lodestar approach, rather than an ad hoc approach. The

                                                                  15   Supreme Court expressly rejected the ad hoc application of the factors set forth in Johnson and thus

                                                                  16   Kerr, stating that “the lodestar figure includes most, if not all, of the relevant factors constituting a

                                                                  17   ‘reasonable’ attorney’s fee . . . . ” Pennsylvania v. Del. Valley Citizens’ Council for Clean Air, 478

                                                                  18   U.S. 546, 563-66 (1986); see also Blanchard v. Bergeron, 489 U.S. 87, 94 (1989) (“we have said

                                                                  19   repeatedly that the initial estimate of a reasonable attorney’s fee is properly calculated by

                                                                  20   multiplying the number of hours reasonably expended on the litigation times a reasonable hourly

                                                                  21   rate”).

                                                                  22

                                                                  23
                                                                           due to acceptance of the case, (5) the customary fee, (6) whether the fee is fixed or contingent,(7) time limitations
                                                                  24       imposed by the client or the circumstances, (8) amount involved and results obtained, (9) experience, reputation, and
                                                                           ability of the attorneys (10) the “undesirability” of the case, (11) nature and length of the professional relationship with
                                                                  25       client, and (12) awards in similar cases.
                                                                       2
                                                                           For discussion of the Johnson/Kerr subsumed factors, see Morales v. City of San Rafael, 96 F.3d 359, 364 n.9 (9th Cir.
                                                                  26       1996) (“among the subsumed factors … are: (1) the novelty and complexity of the issues, (2) the special skill and
                                                                           experience of counsel, (3) the quality of representation, and (4) the results obtained”); Davis v. City & County of San
                                                                  27       Francisco, 976 F.2d 1536, 1549 (9th Cir. 1992), vacated in part on other grounds, 984 F.2d 345 (9th Cir. 1993) (extending
                                                                           City of Burlington v. Dague, 505 U.S. 557, 567 (1992), which held that sixth factor “whether the fee is fixed or
                                                                  28       contingent, may not be considered in the lodestar calculation”).


                                                                                                                                       7
                                                                   Case 2:18-bk-20151-ER         Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                 Desc
                                                                                                   Main Document    Page 9 of 69


                                                                   1          While the lodestar approach is the primary basis for determining fee awards under the federal

                                                                   2   fee-shifting statutes and Bankruptcy Code, some of the Johnson/Kerr factors, previously applied in

                                                                   3   an ad hoc fashion, can still apply in calculating the appropriate hourly rate to use under the lodestar

                                                                   4   approach. Buckridge, 367 B.R. 191, 201 (C.D. Cal. 2007) (“a court is permitted to adjust the lodestar

                                                                   5   up or down using a multiplier based on the criteria listed in § 330 and its consideration of the Kerr

                                                                   6   factors not subsumed within the initial calculations of the lodestar”); Dang v. Cross, 422 F.3d 800,

                                                                   7   812 (9th Cir. 2005) (court may “adjust the lodestar amount after considering other factors that bear

                                                                   8   on the reasonableness of the fee”); Unsecured Creditors’ Comm. v. Puget Sound Plywood, Inc., 924

                                                                   9   F.2d 955, 960 (9th Cir. 1991) (“Although Manoa suggests that starting with the ‘lodestar’ is

                                                                  10   customary, it does not mandate such an approach in all cases.… Fee shifting cases are persuasive,

                                                                  11   but due to the uniqueness of bankruptcy proceedings, they are not controlling”).
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12          The Firm believes that the services rendered for which compensation is sought in this
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Application have been beneficial to the estate, were reasonable, and necessary. Attached hereto as
                                           ATTORNEYS AT LAW




                                                                  14   Exhibit A is a copy of the Applicant’s time reports and records kept in the regular course of business

                                                                  15   reflecting the services rendered and the expenses incurred by the Applicant during the Application

                                                                  16   Period. The Applicant’s time reports are initially handwritten or recorded via computer by the

                                                                  17   attorney or paralegal performing the described services. The time reports are organized on a daily

                                                                  18   basis. The Applicant is sensitive to issues of “lumping,” and unless time was spent in one time

                                                                  19   frame on a variety of different matters, separate time entries are set forth in the time reports. The

                                                                  20   Applicant’s charges for its professional services are based upon the time, nature, extent and value of

                                                                  21   such services.

                                                                  22                                                     VI.

                                                                  23                                              CONCLUSION

                                                                  24          For the reasons set forth above, the Firm respectfully requests that this Court enter an order:

                                                                  25          1.        Approving interim compensation to the Firm in the amount of $146,252.70 in fees

                                                                  26   and reimbursement for expenses incurred in the amount of $2,200.18;

                                                                  27

                                                                  28


                                                                                                                          8
                                                                   Case 2:18-bk-20151-ER       Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44               Desc
                                                                                                Main Document    Page 10 of 69


                                                                   1          2.     Authorizing the Debtors to pay the Firm $148,452.88, which represents 100% of the

                                                                   2   fees requested and 100% of the costs incurred for the period from September 1, 2018 through

                                                                   3   December 31, 2018, less amounts previously paid under the monthly fee statements; and

                                                                   4          3.     Granting such other and further relief as may be appropriate under the circumstances.

                                                                   5   Dated: March 13, 2019                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                   6                                              /s/ Shirley S. Cho
                                                                                                                  Henry C. Kevane
                                                                   7                                              Shirley S. Cho
                                                                   8                                              Co-Counsel for the Debtors and
                                                                                                                  Debtors in Possession
                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                                                                       9
                                                                   Case 2:18-bk-20151-ER            Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44               Desc
                                                                                                     Main Document    Page 11 of 69


                                                                   1                                   DECLARATION OF SHIRLEY S. CHO

                                                                   2            I, Shirley S. Cho, declare as follows:

                                                                   3            1.       I am an attorney duly admitted to practice by the State of California and before this

                                                                   4   Court and am a partner at Pachulski Stang Ziehl & Jones LLP bankruptcy co-counsel to the Debtors.

                                                                   5            2.       I make this declaration in support of the First Interim Application for Allowance and

                                                                   6   Payment of Interim Compensation and Reimbursement of Expenses for the Period of September 1,

                                                                   7   2018, through December 31, 2018 (the “Application”).

                                                                   8            3.       I have personal knowledge of the facts set forth in the foregoing Application and, if

                                                                   9   called upon as a witness, I could and would competently testify as to all of the matters stated therein.

                                                                  10            4.       I have personally reviewed the information contained in the Application and exhibits,

                                                                  11   and believe the contents to be true and correct to the best of my knowledge, information, and belief.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   In particular, I believe that the bills reflect true and correct charges of the Firm, were necessary, and
                                        LOS ANGELES, CALIFORNIA




                                                                  13   reasonably incurred.
                                           ATTORNEYS AT LAW




                                                                  14            5.       PSZJ has charged its customary hourly rates in this Case with an additional 15%

                                                                  15   discount in favor of the Debtors given their non-profit nature. These rates are based on the

                                                                  16   experience of the relevant professional or paraprofessional and, I believe, are reasonable based on

                                                                  17   the rates charged by comparably skilled practitioners in connection with matters other than

                                                                  18   bankruptcy cases.

                                                                  19            6.       PSZJ also seeks reimbursement of the expenses set forth in the Application, which are

                                                                  20   customarily charged by the Firm and standard in the industry, including photocopying, conference

                                                                  21   call, overnight carrier, messenger, postage, and legal research charges.

                                                                  22            7.       I am informed and believe that the foregoing expense reimbursement rates are the

                                                                  23   market rates that the majority of law firms charge their clients for such services.

                                                                  24            I declare under penalty of perjury under the laws of the United States of America that the

                                                                  25   foregoing is true and correct.

                                                                  26            Executed this 13th day of March, 2019 at Los Angeles, California.

                                                                  27                                                  /s/ Shirley S. Cho
                                                                                                                      Shirley S. Cho
                                                                  28

                                                                                                                            10
                                                                       DOCS_SF:100082.3 89566/002
Case 2:18-bk-20151-ER   Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44   Desc
                         Main Document    Page 12 of 69



                                 EXHIBIT A
      Case 2:18-bk-20151-ER         Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44    Desc
                                     Main Document    Page 13 of 69
 

                                    Pachulski Stang Ziehl & Jones LLP
                                               150 California St.
                                                   Floor 15th
                                            San Francisco, CA 94111
                                                                      October 31, 2018
Elspeth D. Paul                                                       Invoice 120666
Verity Health Systems                                                 Client   89566
2040 East Mariposa Avenue                                             Matter   00002
El Segundo, CA 90245
                                                                               HCK
RE: Conflicts Counsel - Post Pet.
    ___________________________________________________________________________
          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 10/31/2018
              FEES                                           $58,482.00
                EXPENSES                                                  $786.72
                LESS NONPROFIT ADJUSTMENT                               $8,772.30
                TOTAL CURRENT CHARGES                                  $50,496.42


                TOTAL BALANCE DUE                                      $50,496.42




 
          Case 2:18-bk-20151-ER                Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44           Desc
                                                Main Document    Page 14 of 69
 

Pachulski Stang Ziehl & Jones LLP                                                            Page:    2
Verity Health Systems of Calif                                                               Invoice120666
89566     00002                                                                              October 31, 2018




     Summary of Services by Task Code
     Task Code              Description                                              Hours                        Amount

    AA                      Asset Analysis/Recovery[B120]                            15.40                  $14,437.50
    CA                      Case Administration [B110]                                2.50                       $2,437.50
    CP                      Compensation Prof. [B160]                                 1.40                       $1,265.00
    EC                      Executory Contracts [B185]                                0.40                        $390.00
    II                      Insurance Issues                                         25.80                  $20,057.00
    PR                      PSZ&J Retention                                          14.20                  $11,247.50
    SL                      Stay Litigation [B140]                                    9.60                       $8,647.50
                                                                                     69.30                  $58,482.00

     Summary of Services by Professional
     ID           Name                                      Title            Rate             Hours               Amount

    HCK           Kevane, Henry C.                          Partner         975.00            21.80        $21,255.00
    JK            Kandel, Jeffrey                           Counsel         775.00            16.50        $12,787.50
    LAF           Forrester, Leslie A.                      Other           395.00             3.10             $1,224.50
    PJJ           Jeffries, Patricia J.                     Paralegal       375.00             2.60              $975.00
    SJK           Kahn, Steven J.                           Counsel         925.00             9.80             $9,065.00
    SSC           Cho, Shirley S.                           Counsel         850.00            15.50        $13,175.00
                                                                                             69.30          $58,482.00




    Summary of Expenses
    Description                                                                                                   Amount
    Bloomberg                                                                                                     $330.00



    CourtLink                                                                                                     $135.83



    Lexis/Nexis- Legal Research [E                                                                                $116.39




 
        Case 2:18-bk-20151-ER       Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44     Desc
                                     Main Document    Page 15 of 69
 

Pachulski Stang Ziehl & Jones LLP                                           Page:    3
Verity Health Systems of Calif                                              Invoice120666
89566     00002                                                             October 31, 2018


    Summary of Expenses
    Description                                                                                Amount
    Pacer - Court Research                                                                      $99.10



    Reproduction/ Scan Copy                                                                    $105.40



                                                                                               $786.72




 
      Case 2:18-bk-20151-ER          Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                       Desc
                                      Main Document    Page 16 of 69
 

Pachulski Stang Ziehl & Jones LLP                                                             Page:    4
Verity Health Systems of Calif                                                                Invoice120666
89566     00002                                                                               October 31, 2018


                                                                                      Hours           Rate       Amount
    Asset Analysis/Recovery[B120]
09/04/2018    HCK     AA        Review memos to / from E. Paul re LA Care              0.40       975.00         $390.00
                                insurance balance and reconciliation.
09/06/2018    HCK     AA        Memos to / from E. Paul and F. Stevens re LA Care      0.10       975.00          $97.50
                                accounting.
09/07/2018    HCK     AA        Memos to / from E. Paul et al. re LA Care dispute      0.20       975.00         $195.00
                                and briefly review contracts.
09/10/2018    HCK     AA        Review SFMC / LA Care settlement agreement and         0.30       975.00         $292.50
                                other background documents.
10/10/2018    HCK     AA        Memos to / from E. Paul re LA Care turnover matter     0.40       975.00         $390.00
                                and review backup materials.
10/10/2018    HCK     AA        Telephone calls with S. Kahn re LA Care turnover       0.20       975.00         $195.00
                                proceeding and follow-up re same.
10/10/2018    HCK     AA        Memos to / from F. Stevens re LA Care analysis.        0.10       975.00          $97.50
10/10/2018    SJK     AA        Telephone conference with H. Kevane regarding          0.30       925.00         $277.50
                                potential turnover action and review initial
                                background information/demand on L.A. Care.
10/10/2018    SJK     AA        Review docket for necessary complaint allegations.     0.20       925.00         $185.00
10/10/2018    SJK     AA        Online research regarding L.A. Care entity             0.20       925.00         $185.00
                                information.
10/10/2018    SJK     AA        Review memorandum from H. Kevane regarding             0.10       925.00          $92.50
                                client contact and required information.
10/10/2018    SJK     AA        Review memorandum from client regarding L.A.           0.20       925.00         $185.00
                                Care response to claim submission and
                                memorandum from H. Kevane regarding same and
                                call setting.
10/10/2018    SJK     AA        Search Secretary of State and L.A. County Recorder     0.20       925.00         $185.00
                                records regarding L.A. Care Healthplan.
10/11/2018    HCK     AA        Prepare for all-hands call re LA Care turnover         0.40       975.00         $390.00
                                litigation and telephone call S. Kahn re questions.
10/11/2018    HCK     AA        Conference call with Verity / BRG re LA Care           0.70       975.00         $682.50
                                complaint.
10/11/2018    HCK     AA        Follow-up call with S. Kahn re complaint and           0.10       975.00          $97.50
                                circulate backup materials.
10/11/2018    SJK     AA        Telephone conference with H. Kevane regarding          0.10       925.00          $92.50
                                L.A. Care issues.
10/11/2018    SJK     AA        Conference call with Debtor team and H. Kevane         0.70       925.00         $647.50
                                regarding L.A. Care facts, documents and issues.
10/15/2018    SJK     AA        Begin review of supporting documents for complaint     0.50       925.00         $462.50
                                preparation.
10/16/2018    HCK     AA        Memos to / from S. Kahn re LA Care complaint.          0.10       975.00          $97.50




 
    Case 2:18-bk-20151-ER            Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                        Desc
                                      Main Document    Page 17 of 69
 

Pachulski Stang Ziehl & Jones LLP                                                              Page:    5
Verity Health Systems of Calif                                                                 Invoice120666
89566     00002                                                                                October 31, 2018


                                                                                       Hours           Rate        Amount
10/16/2018    HCK     AA        Memos to / from F. Stevens et al. re LA Care            0.60       975.00          $585.00
                                turnover and capitation deduction and follow-up
                                with S. Cho.
10/16/2018    SJK     AA        Complete L.A. Care original contract reviews for fee    0.40       925.00          $370.00
                                for service complaint.
10/16/2018    SJK     AA        Begin drafting complaint.                               0.90       925.00          $832.50
10/16/2018    SJK     AA        Review memorandum from client regarding                 0.10       925.00           $92.50
                                litigation support and capitation offsets by L.A.
                                Care.
10/16/2018    SJK     AA        Telephone conference with Shirley S. Cho regarding      0.10       925.00           $92.50
                                capitation offsets.
10/16/2018    SJK     AA        Review and respond to emails regarding call setting     0.10       925.00           $92.50
                                with client.
10/17/2018    HCK     AA        Conference call with F. Stevens, M. Schweitzer, S.      0.70       975.00          $682.50
                                Cho and S. Kahn re LA Care complaint and
                                capitation deductions.
10/17/2018    HCK     AA        Telephone call with S. Kahn re draft LA Care            0.10       975.00           $97.50
                                complaint.
10/17/2018    SJK     AA        Continue drafting of complaint regarding L.A. Care.     1.50       925.00         $1,387.50
10/17/2018    SJK     AA        Telephone conference with H. Kevane regarding           0.10       925.00           $92.50
                                turnover issues regarding L.A. Care.
10/17/2018    SJK     AA        Review L.A. Care claim chart regarding potential        0.10       925.00           $92.50
                                redactions.
10/17/2018    SJK     AA        Telephone conference with BRG and client                0.70       925.00          $647.50
                                regarding complaint preparation and capitation
                                issues.
10/18/2018    HCK     AA        Memos to / from S. Kahn re draft complaint.             0.10       975.00           $97.50
10/18/2018    SJK     AA        Continue drafting L.A. Care complaint.                  1.20       925.00         $1,110.00
10/18/2018    SJK     AA        Proof and further revise complaint and                  0.80       925.00          $740.00
                                memorandum to H. Kevane regarding same.
10/22/2018    HCK     AA        Memos to / from F. Stevens re comments to draft         0.20       975.00          $195.00
                                LA Care complaint.
10/22/2018    SJK     AA        Review revised claim charts from client.                0.20       925.00          $185.00
10/26/2018    SJK     AA        Telephone conference with Shirley S. Cho regarding      0.80       925.00          $740.00
                                capitation deductions contacts and issues.
10/26/2018    SJK     AA        Review memoranda from Shirley S. Cho and H.             0.20       925.00          $185.00
                                Kevane regarding capitation issues.
10/26/2018    SSC     AA        Telephone conference with S. Kahn re LA Care.           0.70       850.00          $595.00
10/31/2018    HCK     AA        Memos to / from N. Coppinger et al. re LA Care          0.20       975.00          $195.00
                                complaint.
10/31/2018    SJK     AA        Review memorandum from client regarding L.A.            0.10       925.00           $92.50
                                Care damage amount calculation issues.




 
      Case 2:18-bk-20151-ER          Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                      Desc
                                      Main Document    Page 18 of 69
 

Pachulski Stang Ziehl & Jones LLP                                                             Page:    6
Verity Health Systems of Calif                                                                Invoice120666
89566     00002                                                                               October 31, 2018


                                                                                      15.40                  $14,437.50

    Case Administration [B110]
09/04/2018    HCK      CA       Review various FD pleadings, declaration and DIP       1.20       975.00         $1,170.00
                                financing motion.
09/05/2018    HCK      CA       Continue to review Adcock FD declaration and other     1.30       975.00         $1,267.50
                                FD pleadings.
                                                                                       2.50                      $2,437.50

    Compensation Prof. [B160]
10/09/2018    HCK      CP       Memo to J. Moe re PSZ&J Knudsen participation.         0.10       975.00           $97.50
10/15/2018    HCK      CP       Memos to / from J. Moe and S. Cho re participation     0.20       975.00          $195.00
                                in Knudsen order.
10/16/2018    HCK      CP       Telephone call with J. Moe re interim compensation     0.30       975.00          $292.50
                                procedures and follow-up re same.
10/16/2018    SSC      CP       Telephone conference with Henry C. Kevane re           0.10       850.00           $85.00
                                status of Knudsen request.
10/18/2018    SSC      CP       Review and revise Knudsen procedures paragraph re      0.20       850.00          $170.00
                                PSZJ.
10/18/2018    SSC      CP       Correspond with J. Moe from Dentons re Knudsen         0.10       850.00           $85.00
                                order.
10/23/2018    SSC      CP       Correspond with J. Moe re Knudsen order.               0.10       850.00           $85.00
10/23/2018    SSC      CP       Review Henry C. Kevane email re Knudsen order.         0.10       850.00           $85.00
10/23/2018    SSC      CP       Review filed stipulation and order from J. Moe re      0.20       850.00          $170.00
                                Knudsen order.
                                                                                       1.40                      $1,265.00

    Executory Contracts [B185]
10/17/2018    HCK      EC       Telephone call with T. Krieger and M. Kurban re        0.40       975.00          $390.00
                                InterSystems license agreement and follow-up with
                                E. Paul.
                                                                                       0.40                       $390.00

    Insurance Issues
10/06/2018    JK       II       Review correspondence and documentation                0.90       775.00          $697.50
                                regarding MetLife stay violation (0.70): Telephone
                                conference and email exchange with Henry C.
                                Kevane regarding same (0.20).
10/10/2018    HCK      II       Telephone call with J. Kandel re MetLife contracts.    0.10       975.00           $97.50
10/10/2018    HCK      II       Review materials from S. Albert re MetLife             0.30       975.00          $292.50
                                contracts and analyze issues.




 
    Case 2:18-bk-20151-ER            Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                          Desc
                                      Main Document    Page 19 of 69
 

Pachulski Stang Ziehl & Jones LLP                                                                Page:    7
Verity Health Systems of Calif                                                                   Invoice120666
89566     00002                                                                                  October 31, 2018


                                                                                         Hours           Rate        Amount
10/10/2018    JK      II        Review materials and correspondence regarding             0.80       775.00          $620.00
                                MetLife termination of annuity contracts.
10/11/2018    HCK     II        Memos to / from J. Kandel and S. Sharrer re               0.20       975.00          $195.00
                                MetLife analysis.
10/11/2018    JK      II        Further review of MetLife Defined Benefit                 1.80       775.00         $1,395.00
                                agreement and outline of issues (0.50); Review code
                                sections regarding same (1.10); Telephone
                                conference and email exchange with Henry C.
                                Kevane regarding same (0.20).
10/12/2018    HCK     II        Memos to / from S. Sharrer, D. Kirchner & J.              0.20       975.00          $195.00
                                Kandel re MetLife agreement and today's call.
10/12/2018    JK      II        Telephone conference and email exchange with              4.10       775.00         $3,177.50
                                Henry C. Kevane regarding background call for
                                MetLife dispute and issues to cover (0.20): Prepare
                                list of issues (1.30); Review Verity list of questions
                                (1.20); Conference call with S. Sharrer, T. Conner,
                                M. Baldowsky, D. Kirchner and B. Littell regarding
                                strategy for same (1.10); Telephone conference with
                                S. Sharrer with follow-up questions regarding
                                Defined Benefits Plans (0.20); Email exchange
                                Henry C. Kevane (0.10).
10/14/2018    JK      II        Review documents in follow-up to call regarding           1.20       775.00          $930.00
                                MetLife dispute (0.90); Summarize issues in light of
                                same (0.30).
10/15/2018    HCK     II        Telephone call with J. Kandel re MetLife contract         0.70       975.00          $682.50
                                analysis and follow-up with L. Forrester re research.
10/15/2018    HCK     II        Telephone call with D. Krouzman at MetLife re stay        0.20       975.00          $195.00
                                letter and follow-up re same.
10/15/2018    LAF     II        Legal research re: Defined contribution plans.            1.80       395.00          $711.00
10/15/2018    JK      II        Telephone conference with Henry C. Kevane                 0.80       775.00          $620.00
                                regarding MetLife dispute and strategy regarding
                                same; Telephone conference and email exchange
                                with L. Forrester regarding research (0.20).
10/16/2018    HCK     II        Confer with L. Forrester re stable value contract         0.20       975.00          $195.00
                                MetLife research.
10/16/2018    HCK     II        Telephone call with P. Isola re MetLife stay              0.60       975.00          $585.00
                                violation and counsel call and follow-up with J.
                                Kandel and S. Sharrer.
10/16/2018    LAF     II        Legal research re: "Wrap" insurance.                      1.00       395.00          $395.00
10/17/2018    HCK     II        Conference call with S. Sharrer and J. Kandel re          0.30       975.00          $292.50
                                MetLife counsel follow-up.
10/17/2018    HCK     II        Telephone call with Jeff Kandel re tomorrow's call        0.30       975.00          $292.50
                                with MetLife.
10/17/2018    HCK     II        Follow-up with P. Isola re MetLife counsel call.          0.20       975.00          $195.00




 
    Case 2:18-bk-20151-ER            Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                        Desc
                                      Main Document    Page 20 of 69
 

Pachulski Stang Ziehl & Jones LLP                                                              Page:    8
Verity Health Systems of Calif                                                                 Invoice120666
89566     00002                                                                                October 31, 2018


                                                                                       Hours           Rate        Amount
10/17/2018    LAF     II        Email to J Kandel re: Wrap insurance.                   0.30       395.00          $118.50
10/17/2018    JK      II        Telephone conference with S. Sharrer and Henry C.       0.50       775.00          $387.50
                                Kevane regarding attorney involvement by MetLife
                                and strategy in light of same (0.20); Telephone
                                conference with Henry C. Kevane regarding same
                                (0.30).
10/17/2018    JK      II        Review information regarding stable value contracts     1.40       775.00         $1,085.00
                                and MetLife dispute.
10/18/2018    HCK     II        Memos to / from J. Kandel et al. re MetLife             0.40       975.00          $390.00
                                discussions and pre-call, conference with Mr. Isola.
10/18/2018    HCK     II        Various follow-up with J. Kandel et al. re MetLife      0.20       975.00          $195.00
                                conference call today and MetLife proposal.
10/18/2018    JK      II        Conference call with S. Sharrer, B. Kirchner and B.     0.70       775.00          $542.50
                                Littell regarding strategy for call with MetLife
                                counsel (0.50); Follow-up email with Henry C.
                                Kevane regarding same (0.20).
10/18/2018    JK      II        Review emails regarding MetLife request for             0.20       775.00          $155.00
                                termination and email exchange with D. Kirchner
                                regarding same.
10/18/2018    JK      II        Miscellaneous emails regarding limited participants     0.20       775.00          $155.00
                                in MetLife call.
10/18/2018    JK      II        Telephone conference with MetLife counsel, P.           1.60       775.00         $1,240.00
                                Isola, regarding terms of potential resolution of
                                automatic stay dispute (0.70); Preparation of
                                correspondence to Isola setting forth same (0.90).
10/19/2018    HCK     II        Memos to / from J. Kandel re MetLife response and       0.70       975.00          $682.50
                                revisions to same and follow-up with D. Kirchner et
                                al.
10/19/2018    JK      II        Revision of correspondence to MetLife regarding         1.40       775.00         $1,085.00
                                terms of withdrawal of Annuity Contract termination
                                (0.30): Telephone conference and email exchange
                                with Henry C. Kevane regarding same (0.20); Email
                                exchange S. Sharrer, B. Littel and D. Kirchner
                                regarding same (0.30); Telephone conference and
                                email exchange with P. Isola regarding disputed
                                offer and regarding permanent waiver of 8/31/18
                                Employer Initiated Event (0.60).
10/22/2018    HCK     II        Further memos to / from J. Kandel and team re           0.60       975.00          $585.00
                                MetLife settlement / October 22 withdrawal letter.
10/22/2018    HCK     II        Memos to / from J. Kandel re MetLife withdrawal         0.20       975.00          $195.00
                                letter.
10/22/2018    HCK     II        Telephone call with J. Kandel re Mr. Isola 10/22        0.40       975.00          $390.00
                                letter and follow-up re team call.
10/22/2018    JK      II        Telephone conference and email exchange with P.         0.40       775.00          $310.00
                                Isola regarding MetLife withdrawal of termination




 
      Case 2:18-bk-20151-ER          Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                        Desc
                                      Main Document    Page 21 of 69
 

Pachulski Stang Ziehl & Jones LLP                                                              Page:    9
Verity Health Systems of Calif                                                                 Invoice120666
89566     00002                                                                                October 31, 2018


                                                                                       Hours           Rate       Amount
                                notice (0.20); Telephone conference and email
                                exchange with Henry C. Kevane regarding same
                                (0.20).
10/23/2018    HCK     II        All-hands conference call with S. Sharrer, et al. re    0.40       975.00         $390.00
                                MetLife settlement discussions.
10/23/2018    JK      II        Conference call with S. Sharrer, D. Kirchner, B.        0.50       775.00         $387.50
                                Littell and Henry C. Kevane regarding Verity
                                withdrawal of default notice and meeting of business
                                people (0.,40); Telephone conference with P. Isola
                                regarding same (0.10).
                                                                                       25.80                  $20,057.00

    PSZ&J Retention
09/05/2018    HCK     PR        Memos to / from S. Cho re updated employment            0.10       975.00          $97.50
                                application.
09/05/2018    SSC     PR        Review and revise PSZJ retention application.           0.20       850.00         $170.00
09/06/2018    HCK     PR        Memos to / from S. Cho re preparation of firm           0.20       975.00         $195.00
                                employment application.
09/07/2018    HCK     PR        Memos to / from S. Cho re retention agreement           0.20       975.00         $195.00
                                disclosures / Dentons application.
09/07/2018    HCK     PR        Memos to / from S. Cho re further changes to firm       0.30       975.00         $292.50
                                employment / review same.
09/07/2018    SSC     PR        Review and analysis re retention application.           0.30       850.00         $255.00
09/07/2018    SSC     PR        Review and revise PSZJ retention application.           0.30       850.00         $255.00
09/07/2018    SSC     PR        Correspond with H. Kevane re Denton’s retention         0.10       850.00          $85.00
                                application.
09/07/2018    SSC     PR        Telephone conference with T. Moyron re PSZJ             0.20       850.00         $170.00
                                retention application.
09/07/2018    SSC     PR        Correspond with T. Moyron re PSZJ retention             0.10       850.00          $85.00
                                application.
09/07/2018    SSC     PR        Review and revise PSZJ retention application.           0.80       850.00         $680.00
09/09/2018    SSC     PR        Telephone conference with Henry C. Kevane re            0.20       850.00         $170.00
                                PSZJ retention application status and follow up re
                                same.
09/10/2018    HCK     PR        Memos to / from S. Cho re employment disclosures,       0.20       975.00         $195.00
                                Denton's format.
09/11/2018    SSC     PR        Review and revise PSZJ retention application.           0.10       850.00          $85.00
09/17/2018    SSC     PR        Email to T. Moyron re update on status of retention     0.10       850.00          $85.00
                                applications.
09/24/2018    SSC     PR        Correspond with Henry C. Kevane re PSZJ retention       0.10       850.00          $85.00
                                status.
09/24/2018    SSC     PR        Email to T. Moyron re PSZJ retention application.       0.10       850.00          $85.00




 
    Case 2:18-bk-20151-ER            Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                       Desc
                                      Main Document    Page 22 of 69
 

Pachulski Stang Ziehl & Jones LLP                                                             Page: 10
Verity Health Systems of Calif                                                                Invoice120666
89566     00002                                                                               October 31, 2018


                                                                                      Hours           Rate       Amount
09/25/2018    SSC     PR        Analysis re status of PSZJ retention application.      0.10       850.00          $85.00
09/29/2018    SSC     PR        Review and revise PSZJ retention application.          0.60       850.00         $510.00
09/29/2018    SSC     PR        Correspond with T. Moyron re PSZJ retention            0.20       850.00         $170.00
                                application.
10/01/2018    HCK     PR        Memos to / from S. Cho re Dentons filed                0.70       975.00         $682.50
                                employment application and review Maizel
                                disclosures, revise / edit firm application and
                                telephone call with S. Cho.
10/01/2018    SSC     PR        Review and analysis re Dentons filed retention         0.20       850.00         $170.00
                                application.
10/01/2018    SSC     PR        Telephone conferences with Henry C. Kevane re          0.20       850.00         $170.00
                                edits to PSZJ application.
10/01/2018    SSC     PR        Review and revise PSZJ application.                    0.70       850.00         $595.00
10/01/2018    SSC     PR        Email to T. Moyron at Dentons re PSZJ application.     0.10       850.00          $85.00
10/02/2018    HCK     PR        Memos to / from S. Cho re amendments to                0.20       975.00         $195.00
                                disclosures / large case guidelines.
10/02/2018    SSC     PR        Review PSZJ application re UST large fee case          0.20       850.00         $170.00
                                guideline.
10/03/2018    PJJ     PR        Revise PSZJ retention application.                     0.40       375.00         $150.00
10/03/2018    SSC     PR        Review and revise PSZJ retention application.          0.30       850.00         $255.00
10/03/2018    SSC     PR        Correspond with Henry C. Kevane re PSZJ retention      0.10       850.00          $85.00
                                application.
10/03/2018    SSC     PR        Telephone conference with Patricia Jeffries re PSZJ    0.10       850.00          $85.00
                                retention application edits needed.
10/03/2018    SSC     PR        Correspond with Dentons re PSZJ retention              0.10       850.00          $85.00
                                application.
10/04/2018    SSC     PR        Voicemail to T. Moyron re status of filing PSZJ        0.10       850.00          $85.00
                                retention application.
10/04/2018    SSC     PR        Review and revise PSZJ retention order.                0.30       850.00         $255.00
10/04/2018    SSC     PR        Email to HCK re status of PSZJ’s retention order.      0.10       850.00          $85.00
10/05/2018    SSC     PR        Telephone conference with T. Moyron re PSZJ            0.10       850.00          $85.00
                                retention application.
10/08/2018    HCK     PR        Telephone call with J. Moe re Knudsen order.           0.10       975.00          $97.50
10/17/2018    HCK     PR        Follow-up with T. Moyron / S. Cho re OUST              0.20       975.00         $195.00
                                response to employment application.
10/17/2018    PJJ     PR        Prepare supplemental declaration in support of         0.40       375.00         $150.00
                                retention application.
10/17/2018    SSC     PR        Review and analysis re UST questions on PSZJ           0.20       850.00         $170.00
                                retention application.
10/18/2018    HCK     PR        Memos to / from S. Cho re supplemental declaration     0.40       975.00         $390.00
                                / interim compensation.




 
      Case 2:18-bk-20151-ER          Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                      Desc
                                      Main Document    Page 23 of 69
 

Pachulski Stang Ziehl & Jones LLP                                                            Page: 11
Verity Health Systems of Calif                                                               Invoice120666
89566     00002                                                                              October 31, 2018


                                                                                     Hours           Rate       Amount
10/18/2018    PJJ     PR        Work on supplemental retention declaration.           1.80       375.00         $675.00
10/18/2018    SSC     PR        Draft supplemental Henry C. Kevane declaration in     1.00       850.00         $850.00
                                response to UST comments.
10/19/2018    HCK     PR        Memos to / from S. Cho re supplemental                0.10       975.00          $97.50
                                declaration.
10/19/2018    SSC     PR        Review and revise Henry C. Kevane supplemental        0.10       850.00          $85.00
                                declaration.
10/23/2018    HCK     PR        Memos to / from S. Cho re changes to PSZJ             0.30       975.00         $292.50
                                supplemental declaration and Knudsen order.
10/23/2018    HCK     PR        Memos to / from S. Cho re J. Moe memo re              0.30       975.00         $292.50
                                Knudsen supplemental pleading.
10/24/2018    SSC     PR        Review and respond to T. Moyron email re              0.10       850.00          $85.00
                                supplemental affidavit.
10/25/2018    SSC     PR        Voice message to T. Moyron re UST comments on         0.10       850.00          $85.00
                                PSZJ retention.
10/29/2018    SSC     PR        Email to T. Moyron re PSZJ retention application      0.10       850.00          $85.00
                                status.
10/29/2018    SSC     PR        Review S. Maizel supplemental declaration (.1) and    0.20       850.00         $170.00
                                update HCK supplemental declaration (.1).
10/31/2018    SSC     PR        Telephone conference with T. Moyron re PSZJ           0.10       850.00          $85.00
                                supplemental declaration.
10/31/2018    SSC     PR        Review and revise PSZJ supplemental declaration.      0.10       850.00          $85.00
10/31/2018    SSC     PR        Review and revise PSZJ retention order.               0.10       850.00          $85.00
10/31/2018    SSC     PR        Email to Henry C. Kevane re PSZJ supplemental         0.10       850.00          $85.00
                                declaration.
                                                                                     14.20                  $11,247.50

    Stay Litigation [B140]
10/12/2018    HCK     SL        Review S. Albert memo re Children's Hospital LA       0.20       975.00         $195.00
                                and follow-up with S. Cho.
10/15/2018    HCK     SL        Memos to / from S. Cho et al. re CHLA termination     0.20       975.00         $195.00
                                letter and LOA documents.
10/15/2018    SSC     SL        Telephone conference with S. Alberts re CHLA.         0.10       850.00          $85.00
10/15/2018    SSC     SL        Correspond with Dentons re CHLA.                      0.10       850.00          $85.00
10/15/2018    SSC     SL        Email to S. Alberts re CHLA.                          0.10       850.00          $85.00
10/15/2018    SSC     SL        Review Letter of Agreement with CHLA.                 0.10       850.00          $85.00
10/15/2018    SSC     SL        Review correspondence from client re CHLA status.     0.10       850.00          $85.00
10/15/2018    SSC     SL        Email to Henry C. Kevane re CHLA agreement.           0.10       850.00          $85.00
10/15/2018    SSC     SL        Review and revise stay violation letter to CHLA.      0.50       850.00         $425.00




 
    Case 2:18-bk-20151-ER            Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                        Desc
                                      Main Document    Page 24 of 69
 

Pachulski Stang Ziehl & Jones LLP                                                              Page: 12
Verity Health Systems of Calif                                                                 Invoice120666
89566     00002                                                                                October 31, 2018


                                                                                       Hours           Rate       Amount
10/16/2018    HCK     SL        Memos to / from M. Schweitzer and S. Cho re             0.10       975.00          $97.50
                                CHLA stay letter withdrawal.
10/16/2018    SSC     SL        Review and analysis re potential stay violation by      0.20       850.00         $170.00
                                LA Care.
10/16/2018    SSC     SL        Draft stay violation letter to LA Care.                 0.30       850.00         $255.00
10/16/2018    SSC     SL        Emails with BRG re call needed on LA Care.              0.20       850.00         $170.00
10/17/2018    SSC     SL        Attend portions of call with company (M.                0.30       850.00         $255.00
                                Schweitzer) and F. Stevens re LA Care.
10/17/2018    SSC     SL        Draft letter to LA Care re capitation deduction         0.40       850.00         $340.00
                                information needed.
10/19/2018    HCK     SL        Review memos re CHLA rescission letter.                 0.10       975.00          $97.50
10/22/2018    HCK     SL        Memos to / from S. Cho re LA Care capitation            0.60       975.00         $585.00
                                deduction issues and stay violation letter and brief
                                research.
10/22/2018    HCK     SL        Telephone call with S. Cho re LA Care capitation        0.30       975.00         $292.50
                                deduction.
10/22/2018    SSC     SL        Review and analysis re LA Care cap deduct notice        0.20       850.00         $170.00
                                and backup.
10/22/2018    SSC     SL        Revise letter re LA Care.                               0.30       850.00         $255.00
10/22/2018    SSC     SL        Telephone conference with HCK re LA Care.               0.20       850.00         $170.00
10/22/2018    SSC     SL        Telephone conference with M. Schweitzer re LA           0.20       850.00         $170.00
                                Care information needed.
10/22/2018    SSC     SL        Revise letter re LA Care.                               0.30       850.00         $255.00
10/22/2018    SSC     SL        Correspond with M. Schweitzer re LA Care                0.20       850.00         $170.00
                                information.
10/22/2018    SSC     SL        Review and analysis from M. Schweitzer re LA Care       0.20       850.00         $170.00
                                information.
10/23/2018    HCK     SL        Various follow-up re LA Care matters.                   0.20       975.00         $195.00
10/25/2018    SSC     SL        Voice message and email to M. Schwitzer re LA           0.10       850.00          $85.00
                                Care.
10/26/2018    HCK     SL        Review Miracle Home stay letter and telephone call      0.40       975.00         $390.00
                                with Ms. Ojeah re same and follow-up with E. Paul.
10/26/2018    HCK     SL        Review further materials from M. Schweitzer re LA       0.60       975.00         $585.00
                                Care capitation and follow-up with S. Cho re
                                changes to complaint, other.
10/26/2018    HCK     SL        Memos to / from E. Paul re CTS stay letter.             0.10       975.00          $97.50
10/26/2018    SSC     SL        Review and analysis re LA Care additional cap           0.20       850.00         $170.00
                                deduction threats.
10/26/2018    SSC     SL        Review and analysis re LA Care contracts.               0.30       850.00         $255.00
10/26/2018    SSC     SL        Email to M. Schweitzer re LA Care Contracts.            0.10       850.00          $85.00




 
     Case 2:18-bk-20151-ER           Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                       Desc
                                      Main Document    Page 25 of 69
 

Pachulski Stang Ziehl & Jones LLP                                                             Page: 13
Verity Health Systems of Calif                                                                Invoice120666
89566     00002                                                                               October 31, 2018


                                                                                      Hours           Rate        Amount
10/26/2018    SSC     SL        Review and revise letter to LA Care.                   0.50       850.00          $425.00
10/26/2018    SSC     SL        Review and analysis re LA Care capitation              0.30       850.00          $255.00
                                contracts.
10/29/2018    HCK     SL        Review / edit S. Cho draft letter to LA Care re        0.80       975.00          $780.00
                                capitation deductions and memos to / from S. Cho re
                                same.
10/29/2018    SSC     SL        Review and respond to Henry C. Kevane re LA Care       0.10       850.00           $85.00
                                contracts.
10/31/2018    HCK     SL        Follow-up S. Cho re LA Care capitation deducions.      0.30       975.00          $292.50
                                                                                       9.60                      $8,647.50

    TOTAL SERVICES FOR THIS MATTER:                                                                          $58,482.00




 
       Case 2:18-bk-20151-ER        Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44     Desc
                                     Main Document    Page 26 of 69
 

Pachulski Stang Ziehl & Jones LLP                                           Page: 14
Verity Health Systems of Calif                                              Invoice120666
89566     00002                                                             October 31, 2018



    Expenses
    09/04/2018   RE2    SCAN/COPY ( 55 @0.10 PER PG)                            5.50

    09/06/2018   RE2    SCAN/COPY ( 31 @0.10 PER PG)                            3.10

    09/07/2018   RE2    SCAN/COPY ( 9 @0.10 PER PG)                             0.90

    09/07/2018   RE2    SCAN/COPY ( 8 @0.10 PER PG)                             0.80

    09/07/2018   RE2    SCAN/COPY ( 9 @0.10 PER PG)                             0.90

    09/07/2018   RE2    SCAN/COPY ( 22 @0.10 PER PG)                            2.20

    09/07/2018   RE2    SCAN/COPY ( 11 @0.10 PER PG)                            1.10

    09/07/2018   RE2    SCAN/COPY ( 2 @0.10 PER PG)                             0.20

    09/07/2018   RE2    SCAN/COPY ( 66 @0.10 PER PG)                            6.60

    09/07/2018   RE2    SCAN/COPY ( 37 @0.10 PER PG)                            3.70

    09/07/2018   RE2    SCAN/COPY ( 2 @0.10 PER PG)                             0.20

    09/07/2018   RE2    SCAN/COPY ( 7 @0.10 PER PG)                             0.70

    09/07/2018   RE2    SCAN/COPY ( 45 @0.10 PER PG)                            4.50

    09/07/2018   RE2    SCAN/COPY ( 11 @0.10 PER PG)                            1.10

    09/07/2018   RE2    SCAN/COPY ( 2 @0.10 PER PG)                             0.20

    09/07/2018   RE2    SCAN/COPY ( 2 @0.10 PER PG)                             0.20



    09/07/2018   RE2    SCAN/COPY ( 38 @0.10 PER PG)                            3.80



    09/07/2018   RE2    SCAN/COPY ( 30 @0.10 PER PG)                            3.00



    09/07/2018   RE2    SCAN/COPY ( 11 @0.10 PER PG)                            1.10



    09/07/2018   RE2    SCAN/COPY ( 1 @0.10 PER PG)                             0.10




 
       Case 2:18-bk-20151-ER        Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44     Desc
                                     Main Document    Page 27 of 69
 

Pachulski Stang Ziehl & Jones LLP                                           Page: 15
Verity Health Systems of Calif                                              Invoice120666
89566     00002                                                             October 31, 2018

    09/07/2018   RE2    SCAN/COPY ( 16 @0.10 PER PG)                            1.60

    09/17/2018   RE2    SCAN/COPY ( 1 @0.10 PER PG)                             0.10

    10/01/2018   RE2    SCAN/COPY ( 15 @0.10 PER PG)                            1.50

    10/01/2018   RE2    SCAN/COPY ( 15 @0.10 PER PG)                            1.50

    10/04/2018   RE2    SCAN/COPY ( 18 @0.10 PER PG)                            1.80

    10/04/2018   RE2    SCAN/COPY ( 3 @0.10 PER PG)                             0.30

    10/05/2018   CL     89566.00001 CourtLink charges for 10-05-18            135.83

    10/10/2018   LN     89566.00002 Lexis Charges for 10-10-18                 85.79

    10/10/2018   RE2    SCAN/COPY ( 41 @0.10 PER PG)                            4.10

    10/10/2018   RE2    SCAN/COPY ( 40 @0.10 PER PG)                            4.00

    10/10/2018   RE2    SCAN/COPY ( 41 @0.10 PER PG)                            4.10

    10/10/2018   RE2    SCAN/COPY ( 41 @0.10 PER PG)                            4.10

    10/10/2018   RE2    SCAN/COPY ( 2 @0.10 PER PG)                             0.20

    10/10/2018   RE2    SCAN/COPY ( 123 @0.10 PER PG)                          12.30

    10/15/2018   BB     89566.00002 Bloomberg Charges for 10-15-18             30.00

    10/15/2018   BB     89566.00002 Bloomberg Charges for 10-15-18             30.00

    10/15/2018   BB     89566.00002 Bloomberg Charges for 10-15-18             30.00



    10/15/2018   BB     89566.00002 Bloomberg Charges for 10-15-18             30.00



    10/15/2018   BB     89566.00002 Bloomberg Charges for 10-15-18             30.00



    10/16/2018   BB     89566.00002 Bloomberg Charges for 10-16-18             30.00



    10/16/2018   BB     89566.00002 Bloomberg Charges for 10-16-18             30.00




 
       Case 2:18-bk-20151-ER        Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44     Desc
                                     Main Document    Page 28 of 69
 

Pachulski Stang Ziehl & Jones LLP                                           Page: 16
Verity Health Systems of Calif                                              Invoice120666
89566     00002                                                             October 31, 2018


    10/16/2018   BB     89566.00002 Bloomberg Charges for 10-16-18             30.00

    10/16/2018   BB     89566.00002 Bloomberg Charges for 10-16-18             30.00

    10/16/2018   BB     89566.00002 Bloomberg Charges for 10-16-18             30.00

    10/16/2018   RE2    SCAN/COPY ( 11 @0.10 PER PG)                            1.10

    10/16/2018   RE2    SCAN/COPY ( 34 @0.10 PER PG)                            3.40

    10/16/2018   RE2    SCAN/COPY ( 5 @0.10 PER PG)                             0.50

    10/16/2018   RE2    SCAN/COPY ( 61 @0.10 PER PG)                            6.10

    10/16/2018   RE2    SCAN/COPY ( 11 @0.10 PER PG)                            1.10

    10/16/2018   RE2    SCAN/COPY ( 66 @0.10 PER PG)                            6.60

    10/16/2018   RE2    SCAN/COPY ( 1 @0.10 PER PG)                             0.10

    10/16/2018   RE2    SCAN/COPY ( 1 @0.10 PER PG)                             0.10

    10/17/2018   BB     89566.00002 Bloomberg Charges for 10-17-18             30.00

    10/17/2018   LN     89566.00002 Lexis Charges for 10-17-18                 30.60

    10/17/2018   RE2    SCAN/COPY ( 15 @0.10 PER PG)                            1.50

    10/17/2018   RE2    SCAN/COPY ( 11 @0.10 PER PG)                            1.10

    10/17/2018   RE2    SCAN/COPY ( 15 @0.10 PER PG)                            1.50

    10/17/2018   RE2    SCAN/COPY ( 11 @0.10 PER PG)                            1.10



    10/17/2018   RE2    SCAN/COPY ( 11 @0.10 PER PG)                            1.10



    10/17/2018   RE2    SCAN/COPY ( 11 @0.10 PER PG)                            1.10



    10/22/2018   RE2    SCAN/COPY ( 3 @0.10 PER PG)                             0.30



    10/22/2018   RE2    SCAN/COPY ( 16 @0.10 PER PG)                            1.60




 
       Case 2:18-bk-20151-ER          Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44     Desc
                                       Main Document    Page 29 of 69
 

Pachulski Stang Ziehl & Jones LLP                                             Page: 17
Verity Health Systems of Calif                                                Invoice120666
89566     00002                                                               October 31, 2018


    10/26/2018   RE2    SCAN/COPY ( 6 @0.10 PER PG)                               0.60

    10/26/2018   RE2    SCAN/COPY ( 3 @0.10 PER PG)                               0.30

    10/26/2018   RE2    SCAN/COPY ( 7 @0.10 PER PG)                               0.70

    10/31/2018   PAC    Pacer - Court Research                                   99.10

     Total Expenses for this Matter                                          $786.72




 
         Case 2:18-bk-20151-ER                    Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                       Desc
                                                   Main Document    Page 30 of 69
 

Pachulski Stang Ziehl & Jones LLP                                                                           Page: 18
Verity Health Systems of Calif                                                                              Invoice120666
89566     00002                                                                                             October 31, 2018




                                                        REMITTANCE ADVICE
                                        Please include this Remittance Advice with your payment



    For current services rendered through10/31/2018

    Total Fees                                                                                                             $58,482.00
    Chargeable costs and disbursements                                                                                          $786.72
    Less Nonprofit Adjustment                                                                                                  $8,772.30
    Total Due on Current Invoice.....................                                                                      $50,496.42

    Outstanding Balance from prior Invoices as of10/31/2018        (May not reflect recent payments)

    Invoice Number                    Invoice Date                  Fees Billed                  Expenses Billed          Balance Due




    Total Amount Due on Current and Prior Invoices                                                                         $50,496.42




 
      Case 2:18-bk-20151-ER         Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44     Desc
                                     Main Document    Page 31 of 69
 

                                    Pachulski Stang Ziehl & Jones LLP
                                               150 California St.
                                                   Floor 15th
                                            San Francisco, CA 94111
                                                                      November 30, 2018
Elspeth D. Paul                                                       Invoice 120803
Verity Health Systems                                                 Client  89566
2040 East Mariposa Avenue                                             Matter  00002
El Segundo, CA 90245
                                                                              HCK
RE: Conflicts Counsel - Post Pet.
    ___________________________________________________________________________
          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 11/30/2018
              FEES                                           $56,305.00
                EXPENSES                                                 $501.64
                NON-PROFIT ADJUSTMENT TO TOTAL                          $8,445.75
                TOTAL CURRENT CHARGES                                  $48,360.89




 
          Case 2:18-bk-20151-ER               Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44          Desc
                                               Main Document    Page 32 of 69
 

Pachulski Stang Ziehl & Jones LLP                                                           Page:    2
Verity Health Systems of Calif                                                              Invoice120803
89566     00002                                                                             November 30, 2018




     Summary of Services by Task Code
     Task Code              Description                                             Hours                   Amount

    AA                      Asset Analysis/Recovery[B120]                           14.10                 $13,290.00
    BL                      Bankruptcy Litigation [L430]                            21.20                 $19,895.00
    CP                      Compensation Prof. [B160]                                4.30                  $3,565.00
    PR                      PSZ&J Retention                                          1.50                       $920.00
    SL                      Stay Litigation [B140]                                  20.60                 $18,635.00
                                                                                    61.70                 $56,305.00

     Summary of Services by Professional
     ID           Name                                      Title           Rate             Hours              Amount

    HCK           Kevane, Henry C.                          Partner        975.00            21.10       $20,572.50
    PJJ           Jeffries, Patricia J.                     Paralegal      375.00             1.20          $450.00
    SJK           Kahn, Steven J.                           Counsel        925.00            23.90       $22,107.50
    SSC           Cho, Shirley S.                           Counsel        850.00            15.50       $13,175.00
                                                                                            61.70         $56,305.00




    Summary of Expenses
    Description                                                                                                 Amount
    Bloomberg                                                                                                    $94.20



    Conference Call [E105]                                                                                       $19.32



    CourtLink                                                                                                   $176.92



    Lexis/Nexis- Legal Research [E                                                                               $59.99



    Pacer - Court Research                                                                                       $59.40




 
        Case 2:18-bk-20151-ER       Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44    Desc
                                     Main Document    Page 33 of 69
 

Pachulski Stang Ziehl & Jones LLP                                           Page:    3
Verity Health Systems of Calif                                              Invoice120803
89566     00002                                                             November 30, 2018


    Summary of Expenses
    Description                                                                                 Amount



    Postage [E108]                                                                               $6.91



    Reproduction Expense [E101]                                                                 $39.20



    Reproduction/ Scan Copy                                                                     $45.70



                                                                                                $501.64




 
      Case 2:18-bk-20151-ER          Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                      Desc
                                      Main Document    Page 34 of 69
 

Pachulski Stang Ziehl & Jones LLP                                                             Page:    4
Verity Health Systems of Calif                                                                Invoice120803
89566     00002                                                                               November 30, 2018


                                                                                      Hours          Rate         Amount
    Asset Analysis/Recovery[B120]
11/16/2018    HCK     AA        Revise / edit S. Kahn draft letter to Mr. Wolf and     0.40       975.00          $390.00
                                revise same, circulate comments.
11/16/2018    HCK     AA        Telephone call with S. Kahn re LA Care letter to N.    0.20       975.00          $195.00
                                Wolf and review same.
11/16/2018    HCK     AA        Follow-up with F. Stevens, et al. re amendments to     0.30       975.00          $292.50
                                LA Care claims.
11/16/2018    HCK     AA        Memos to / from F. Stevens re Heritage new matter      0.50       975.00          $487.50
                                and review same.
11/16/2018    SJK     AA        Review memoranda from client and Henry C.              0.10       925.00           $92.50
                                Kevane regarding additional collection matter for
                                review and call.
11/20/2018    HCK     AA        Conference call with S. Kahn and Messrs. Stevens       0.70       975.00          $682.50
                                and Schweitzer re Heritage new matter and review
                                follow-up memos.
11/20/2018    SJK     AA        Telephone conference with client regarding             0.50       925.00          $462.50
                                Heritage/Regal disputes, background facts.
11/20/2018    SJK     AA        Review memorandum from Shirley S. Cho regarding        0.10       925.00           $92.50
                                non-response regarding Care 1st.
11/21/2018    SJK     AA        Memorandum to L.A. Care counsel regarding              0.70       925.00          $647.50
                                document request and assemble and forward
                                pertinent documents.
11/26/2018    SJK     AA        Telephone conference with Shirley S. Cho regarding     0.20       925.00          $185.00
                                Central Health Plan claim and case/claim status and
                                issues.
11/26/2018    SSC     AA        Review emails re Central Health from S. Maizel.        0.10       850.00           $85.00
11/26/2018    SSC     AA        Correspond with Henry C. Kevane re Central Health      0.10       850.00           $85.00
                                new matter.
11/26/2018    SSC     AA        Telephone conference with Steven J. Kahn re            0.10       850.00           $85.00
                                Central Health.
11/27/2018    SJK     AA        Review and respond to email from client regarding      0.20       925.00          $185.00
                                additional Heritage information.
11/27/2018    SJK     AA        Conference with Shirley S. Cho regarding CHP           0.10       925.00           $92.50
                                matter and L.A. Care status.
11/28/2018    SJK     AA        Review pertinent document provisions and emails        2.20       925.00     $2,035.00
                                regarding Heritage offsets and memorandum to F.
                                Stevens regarding same.
11/28/2018    SJK     AA        Review pertinent documents regarding CHP dispute       1.80       925.00     $1,665.00
                                and proposed resolution.
11/28/2018    SJK     AA        Review memorandum from F. Stevens regarding            0.10       925.00           $92.50
                                Heritage data status.
11/28/2018    SJK     AA        Memorandum to F. Stevens regarding CHP risk            0.10       925.00           $92.50




 
      Case 2:18-bk-20151-ER          Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                        Desc
                                      Main Document    Page 35 of 69
 

Pachulski Stang Ziehl & Jones LLP                                                               Page:    5
Verity Health Systems of Calif                                                                  Invoice120803
89566     00002                                                                                 November 30, 2018


                                                                                        Hours          Rate         Amount
                                sharing agreement issues.
11/28/2018    SJK     AA        Review memorandum and enclosures from F.                 0.20       925.00          $185.00
                                Stevens regarding CHP issues and reply.
11/29/2018    HCK     AA        Review Heritage files and memos to / from S. Kahn.       0.40       975.00          $390.00
11/29/2018    HCK     AA        Review S. Maizel files re Central Health Plan            0.60       975.00          $585.00
                                dispute.
11/29/2018    SJK     AA        Review memoranda from Shirley S. Cho and H.              0.10       925.00           $92.50
                                Kevane regarding Care 1 assertions.
11/29/2018    SJK     AA        Review CHP/St. Vincent RSA.                              0.50       925.00          $462.50
11/29/2018    SJK     AA        Telephone conference with F. Stevens regarding           0.20       925.00          $185.00
                                additional documents required for CHP and Heritage
                                claims.
11/29/2018    SJK     AA        Memorandum to Samuel R. Maizel regarding CHP             0.10       925.00           $92.50
                                demand letter status and review reply.
11/30/2018    HCK     AA        Review Heritage HSRSA and telephone call with S.         0.70       975.00          $682.50
                                Kahn re confidentiality restrictions / other.
11/30/2018    HCK     AA        Review / analyze CHP / Seoul Medical Group files         1.60       975.00     $1,560.00
                                and background materials from S. Maizel.
11/30/2018    SJK     AA        Telephone conference with H. Kevane regarding            0.20       925.00          $185.00
                                Heritage complaint issues.
11/30/2018    SJK     AA        Further review of pertinent Heritage agreements and      1.00       925.00          $925.00
                                communications for complaint drafting.
                                                                                        14.10                 $13,290.00

    Bankruptcy Litigation [L430]
11/01/2018    HCK     BL        Telephone call S. Kahn re 2nd draft of LA Care           0.20       975.00          $195.00
                                complaint and follow up re same.
11/01/2018    SJK     BL        Telephone conference with H. Kevane regarding            0.10       925.00           $92.50
                                L.A. Care complaint issues.
11/01/2018    SJK     BL        Review and respond to memorandum from client             0.10       925.00           $92.50
                                regarding increased claims/complaint revision.
11/01/2018    SJK     BL        Revise and augment L.A. Care Complaint.                  1.00       925.00          $925.00
11/02/2018    HCK     BL        Memos to / from S. Kahn re revised draft of LA           0.50       975.00          $487.50
                                Care turnover complaint and edit same.
11/02/2018    SJK     BL        Proof and complete revisions to draft L.A. Care          0.30       925.00          $277.50
                                Complaint.
11/06/2018    HCK     BL        Further review / edit S. Kahn revised draft of LA        0.70       975.00          $682.50
                                Care complaint and circulate edits and telephone call
                                with Mr. Kahn re same.
11/06/2018    SJK     BL        Review and incorporate H. Kevane revisions to L.A.       0.40       925.00          $370.00
                                Care Complaint and further revise.
11/06/2018    SJK     BL        Proof and further revise L.A. Care Complaint.            0.50       925.00          $462.50




 
    Case 2:18-bk-20151-ER            Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                        Desc
                                      Main Document    Page 36 of 69
 

Pachulski Stang Ziehl & Jones LLP                                                               Page:    6
Verity Health Systems of Calif                                                                  Invoice120803
89566     00002                                                                                 November 30, 2018


                                                                                        Hours          Rate         Amount
11/09/2018    SJK     BL        Proof revisions to Complaint.                            0.20       925.00          $185.00
11/12/2018    HCK     BL        Memos to / from S. Kahn re LA Care draft                 0.40       975.00          $390.00
                                complaint and follow-up re capitation deductions.
11/12/2018    HCK     BL        Various follow-up with S. Kahn re updated LA Care        0.50       975.00          $487.50
                                complaint and letter to D. Kasdagly.
11/12/2018    SJK     BL        Review memorandum from H. Kevane regarding               0.10       925.00           $92.50
                                drafting of Per Diem demand letter to L.A. Care.
11/12/2018    SJK     BL        Draft demand letter to L.A. Care.                        0.30       925.00          $277.50
11/12/2018    SJK     BL        Telephone conference with Shirley S. Cho regarding       0.10       925.00           $92.50
                                capitation claims.
11/12/2018    SJK     BL        Proof and revise demand letter and memorandum to         0.20       925.00          $185.00
                                H. Kevane regarding same.
11/12/2018    SJK     BL        Review and respond to memorandum from H.                 0.10       925.00           $92.50
                                Kevane regarding same.
11/12/2018    SJK     BL        Revise L.A. Care demand letter and memorandum to         0.30       925.00          $277.50
                                H. Kevane regarding same.
11/12/2018    SJK     BL        Review updated claim chart from client and               0.30       925.00          $277.50
                                telephone conference with Patricia Jeffries regarding
                                date sorts; calculate amounts.
11/12/2018    SJK     BL        Update demand letter to L.A. Care based on updated       0.20       925.00          $185.00
                                data and memorandum to H. Kevane regarding
                                same.
11/12/2018    SJK     BL        Update revised Complaint with new date from              0.30       925.00          $277.50
                                client.
11/13/2018    SJK     BL        Review proposed revisions to L.A. Care Complaint         0.70       925.00          $647.50
                                and memorandum to Shirley S. Cho regarding same.
11/13/2018    SJK     BL        Telephone conference with Shirley S. Cho regarding       0.20       925.00          $185.00
                                capitation agreement issues.
11/14/2018    HCK     BL        Memos to / from S. Kahn re revised LA Care letter        1.20       975.00     $1,170.00
                                and complaint and revise / edit same re capitation
                                deductions.
11/14/2018    SJK     BL        Review and respond to memoranda from Shirley S.          0.30       925.00          $277.50
                                Cho and H. Kevane regarding demand letter and
                                complaint revisions as it relates to capitation
                                agreements.
11/14/2018    SJK     BL        Review St. Francis CAP agreements and                    0.70       925.00          $647.50
                                memorandum to Shirley S. Cho regarding same.
11/14/2018    SJK     BL        Continue review of St. Francis/L.A. Care payment         0.80       925.00          $740.00
                                provisions.
11/14/2018    SJK     BL        Review and incorporate Henry C. Kevane revisions         1.70       925.00     $1,572.50
                                to expanded complaint and further revise and
                                augment complaint.
11/14/2018    SJK     BL        Proof and further revise augmented L.A. Care             0.50       925.00          $462.50




 
    Case 2:18-bk-20151-ER            Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                       Desc
                                      Main Document    Page 37 of 69
 

Pachulski Stang Ziehl & Jones LLP                                                              Page:    7
Verity Health Systems of Calif                                                                 Invoice120803
89566     00002                                                                                November 30, 2018


                                                                                       Hours          Rate         Amount
                                complaint.
11/14/2018    SJK     BL        Final proof and revisions to augmented L.A. Care        0.60       925.00          $555.00
                                complaint and memorandum to Henry C. Kevane
                                and Shirley S. Cho regarding same.
11/14/2018    SJK     BL        Memorandum to client regarding claim chart              0.10       925.00           $92.50
                                accuracy.
11/15/2018    HCK     BL        Further revise / edit 11/14 revised draft LA Care       1.10       975.00     $1,072.50
                                complaint and circulate edits to Mr. Kahn and
                                follow-up re correspondence.
11/15/2018    HCK     BL        Follow-up with S. Kahn re L.A. Care complaint.          0.40       975.00          $390.00
11/15/2018    HCK     BL        Memos to / from S. Kahn and S. Cho re updated LA        0.50       975.00          $487.50
                                Care complaint and N. Wolf letter.
11/15/2018    SJK     BL        Review demand letter to L.A. Care to include            0.40       925.00          $370.00
                                capitation payment deductions.
11/15/2018    SJK     BL        Proof, augment and finalize L.A. Care demand            0.20       925.00          $185.00
                                letter.
11/15/2018    SJK     BL        Further revise L.A. Care complaint.                     0.60       925.00          $555.00
11/15/2018    SJK     BL        Review memorandum from Shirley S. Cho regarding         0.10       925.00           $92.50
                                new L.A. Care counsel.
11/15/2018    SJK     BL        Draft new demand letter to L.A. Care newly retained     0.30       925.00          $277.50
                                counsel.
11/15/2018    SJK     BL        Proof and further revise draft complaint.               0.40       925.00          $370.00
11/15/2018    SJK     BL        Proof and revise letter to L.A. Care counsel.           0.20       925.00          $185.00
11/15/2018    SJK     BL        Detailed review of claim data and memorandum to         0.60       925.00          $555.00
                                F. Stevens regarding same.
11/15/2018    SJK     BL        Review memorandum from Shirley S. Cho regarding         0.10       925.00           $92.50
                                proposed demand letter revisions.
11/16/2018    SJK     BL        Review demand letter revisions from Henry C.            0.20       925.00          $185.00
                                Kevane and telephone conference with Henry C.
                                Kevane regarding same and transmission of letter
                                and draft complaint.
11/16/2018    SJK     BL        Finalize L.A. Care demand letter and draft complaint    0.30       925.00          $277.50
                                and memorandum to Henry C. Kevane regarding
                                same.
11/16/2018    SJK     BL        Emails to L.A. Care counsel and client regarding        0.10       925.00           $92.50
                                demand letter and draft complaint.
11/20/2018    SJK     BL        Review new St. Francis/St. Vincent claim chart and      0.30       925.00          $277.50
                                memorandum to F. Stevens regarding same.
11/20/2018    SJK     BL        Review document request from L.A. Care counsel          0.20       925.00          $185.00
                                and memorandum to client regarding same.
11/20/2018    SJK     BL        Review memorandum from client regarding final           0.10       925.00           $92.50
                                review of L.A. Care complaint before filing and
                                memorandum to Henry C. Kevane regarding same.




 
      Case 2:18-bk-20151-ER          Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                        Desc
                                      Main Document    Page 38 of 69
 

Pachulski Stang Ziehl & Jones LLP                                                               Page:    8
Verity Health Systems of Calif                                                                  Invoice120803
89566     00002                                                                                 November 30, 2018


                                                                                        Hours          Rate         Amount
11/20/2018    SJK     BL        Memoranda to and from client regarding new claim         0.20       925.00          $185.00
                                chart issues and review replies.
11/28/2018    HCK     BL        Follow-up with S. Kahn re LA Care, other turnover        0.20       975.00          $195.00
                                analysis.
11/30/2018    SJK     BL        Draft portion of Heritage complaint.                     1.10       925.00     $1,017.50
                                                                                        21.20                 $19,895.00

    Compensation Prof. [B160]
11/19/2018    SSC     CP        Email to Henry C. Kevane re PSZJ first monthly fee       0.10       850.00           $85.00
                                statement.
11/19/2018    SSC     CP        Email to J. Moe re PSZJ first monthly fee statement.     0.10       850.00           $85.00
11/19/2018    SSC     CP        Review and revise PSZJ first monthly fee statement.      1.20       850.00     $1,020.00
11/19/2018    SSC     CP        Review and analysis re interim compensation              0.30       850.00          $255.00
                                procedures order.
11/19/2018    SSC     CP        Telephone conferences with Patricia Jeffries re same     0.20       850.00          $170.00
                                interim compensation procedures order.
11/19/2018    SSC     CP        Review and analysis re interim compensation              0.40       850.00          $340.00
                                procedures motion.
11/20/2018    SSC     CP        Review and revise PSZJ fee statement.                    0.30       850.00          $255.00
11/26/2018    PJJ     CP        Prepare monthly fee statement for service and filing.    0.30       375.00          $112.50
11/26/2018    HCK     CP        Memos to / from S. Cho re monthly fee application        0.30       975.00          $292.50
                                and revise / finalize same.
11/26/2018    SSC     CP        Telephone conference with Henry C. Kevane re             0.10       850.00           $85.00
                                PSZJ monthly fee statement.
11/26/2018    SSC     CP        Correspond with Henry C. Kevane re PSZJ monthly          0.10       850.00           $85.00
                                fee statement.
11/27/2018    SSC     CP        Emails with T. Moyron re PSZJ fee statement.             0.10       850.00           $85.00
11/28/2018    HCK     CP        Various memos re firm interim compensation               0.20       975.00          $195.00
                                application and notice.
11/29/2018    HCK     CP        Review S. Maizel memos re fee notice and                 0.10       975.00           $97.50
                                follow-up with S. Cho.
11/30/2018    PJJ     CP        Review omnibus fee notice.                               0.10       375.00           $37.50
11/30/2018    HCK     CP        Memos to / from S. Maizel and S. Cho re first            0.20       975.00          $195.00
                                interim monthly application.
11/30/2018    SSC     CP        Review notice of professionals’ fee application and      0.20       850.00          $170.00
                                email to S. Maizel re same.
                                                                                         4.30                  $3,565.00

    PSZ&J Retention
11/02/2018    SSC     PR        Email to T. Moyron re supplemental PSZJ                  0.10       850.00           $85.00




 
      Case 2:18-bk-20151-ER          Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                      Desc
                                      Main Document    Page 39 of 69
 

Pachulski Stang Ziehl & Jones LLP                                                             Page:    9
Verity Health Systems of Calif                                                                Invoice120803
89566     00002                                                                               November 30, 2018


                                                                                      Hours          Rate         Amount
                                declaration.
11/05/2018    SSC     PR        Email to T. Moyron re PSZJ retention status.           0.10       850.00           $85.00
11/07/2018    SSC     PR        Telephone conference with G. Medina re PSZJ            0.10       850.00           $85.00
                                retention order.
11/14/2018    HCK     PR        Follow-up with S. Cho re employment order and          0.20       975.00          $195.00
                                monthly application.
11/19/2018    PJJ     PR        Prepare second supplemental declaration in support     0.40       375.00          $150.00
                                of retention.
11/19/2018    SSC     PR        Review Henry C. Kevane supplemental declaration.       0.10       850.00           $85.00
11/27/2018    PJJ     PR        Update second supplemental disclosure declaration.     0.20       375.00           $75.00
11/30/2018    PJJ     PR        Revise supplemental disclosure declaration.            0.20       375.00           $75.00
11/30/2018    SSC     PR        Analysis re Henry C. Kevane supplemental               0.10       850.00           $85.00
                                declaration needed.
                                                                                       1.50                       $920.00

    Stay Litigation [B140]
11/01/2018    HCK     SL        Memos to / from S. Cho re capitation deduction         0.30       975.00          $292.50
                                letter to LA Care and review backup documents.
11/01/2018    HCK     SL        Telephone call with Miracle Home (L. Ojeah) re         0.40       975.00          $390.00
                                10/26 letter follow-up and memos to / from Ms. Paul
                                and Ms. Ojeah.
11/01/2018    HCK     SL        Review further revisions to LA Care capitation         0.80       975.00          $780.00
                                deduction letter and telephone call S. Cho and
                                further edit letter and review memo to Messrs.
                                Schweitzer and Stevens.
11/01/2018    SSC     SL        Review and revise LA Care letter.                      0.70       850.00          $595.00
11/01/2018    SSC     SL        Telephone conference with Henry C. Kevane re LA        0.20       850.00          $170.00
                                Care letter revisions.
11/01/2018    SSC     SL        Further review and revise LA Care letter.              0.30       850.00          $255.00
11/01/2018    SSC     SL        Email to client re LA Care letter.                     0.30       850.00          $255.00
11/01/2018    SSC     SL        Further review and revise letter to LA Care.           0.70       850.00          $595.00
11/02/2018    HCK     SL        Memos to / from S. Cho re LA Care capitation           1.20       975.00     $1,170.00
                                deduction letter and further revisions to same and
                                follow-up with E. Paul.
11/02/2018    HCK     SL        Memos to / from E. Paul / S. Cho re Care First.        0.20       975.00          $195.00
11/02/2018    SSC     SL        Review and analysis re M. Schweitzer email and         0.30       850.00          $255.00
                                follow up email to M. Schweitzer re LA Care.
11/02/2018    SSC     SL        Review and revise LA Care letter.                      0.30       850.00          $255.00
11/02/2018    SSC     SL        Email to M. Schweitzer re final LA Care letter.        0.20       850.00          $170.00
11/05/2018    HCK     SL        Memos to / from L. Ojeah re MHH letter.                0.10       975.00           $97.50




 
    Case 2:18-bk-20151-ER            Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                         Desc
                                      Main Document    Page 40 of 69
 

Pachulski Stang Ziehl & Jones LLP                                                                Page: 10
Verity Health Systems of Calif                                                                   Invoice120803
89566     00002                                                                                  November 30, 2018


                                                                                         Hours          Rate         Amount
11/05/2018    HCK     SL        Review E. Paul letter to Edwards Lifescience.             0.10       975.00           $97.50
11/06/2018    HCK     SL        Memos to / from L. Ojeah at MHH and forward to            0.10       975.00           $97.50
                                E. Paul.
11/06/2018    HCK     SL        Review additional stay letters from E. Paul.              0.20       975.00          $195.00
11/06/2018    HCK     SL        Memos to / from S. Cho re Care First capitation           0.80       975.00          $780.00
                                deduction and review background documents / draft
                                letter.
11/06/2018    HCK     SL        Review further memos re LA Care capitation                0.30       975.00          $292.50
                                deduction.
11/06/2018    SSC     SL        Review and respond to E. Paul re Care First.              0.10       850.00           $85.00
11/06/2018    SSC     SL        Review and analysis re Care1st information from           0.30       850.00          $255.00
                                client.
11/06/2018    SSC     SL        Draft letter to Care1st re stay violation.                0.50       850.00          $425.00
11/07/2018    HCK     SL        Review Care First background information and              0.90       975.00          $877.50
                                revise / edit SSC draft letter and circulate comments
                                and follow-up re same.
11/07/2018    HCK     SL        Various follow-up with E. Paul et al. re stay letters.    0.20       975.00          $195.00
11/07/2018    SSC     SL        Review and revise 1stCare letter.                         0.40       850.00          $340.00
11/08/2018    HCK     SL        Memos to / from C. Shaw and S. Maizel re CSI stay         0.40       975.00          $390.00
                                letter and review attachments.
11/09/2018    HCK     SL        Memos to / from S. Maizel re CSI Construction and         0.50       975.00          $487.50
                                review background documents.
11/09/2018    HCK     SL        Various follow-up re stay violation letters.              0.10       975.00           $97.50
11/12/2018    HCK     SL        Memos to / from S. Cho and M. Schweitzer re Care          0.30       975.00          $292.50
                                First letter.
11/12/2018    HCK     SL        Various follow-up with S. Cho and M. Schweitzer re        0.30       975.00          $292.50
                                Care First stay letter.
11/12/2018    SSC     SL        Correspond with M. Schweitzer re Care1st.                 0.10       850.00           $85.00
11/12/2018    SSC     SL        Telephone conference with Steven J. Kahn re LA            0.10       850.00           $85.00
                                Care complaint.
11/12/2018    SSC     SL        Telephone conference with M. Schweitzer re                0.10       850.00           $85.00
                                Care1st.
11/12/2018    SSC     SL        Review and analysis re Care1st deductions.                0.20       850.00          $170.00
11/12/2018    SSC     SL        Review and revise Care1st letter.                         0.30       850.00          $255.00
11/12/2018    SSC     SL        Email to M. Schweitzer and E. Paul re Care 1st            0.10       850.00           $85.00
                                letter.
11/13/2018    HCK     SL        Memos to / from S. Cho re Care First                      0.20       975.00          $195.00
                                correspondence.
11/13/2018    HCK     SL        Review Schulz stay violation letter.                      0.10       975.00           $97.50
11/13/2018    SSC     SL        Review LA Care demand letter from Steven J. Kahn.         0.10       850.00           $85.00




 
    Case 2:18-bk-20151-ER            Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                      Desc
                                      Main Document    Page 41 of 69
 

Pachulski Stang Ziehl & Jones LLP                                                             Page: 11
Verity Health Systems of Calif                                                                Invoice120803
89566     00002                                                                               November 30, 2018


                                                                                      Hours          Rate         Amount
11/13/2018    SSC     SL        Review LA Care draft complaint.                        0.10       850.00           $85.00
11/13/2018    SSC     SL        Email to K. Cerf, Care1st re stay violation.           0.10       850.00           $85.00
11/13/2018    SSC     SL        Review and revise LA Care complaint.                   1.30       850.00     $1,105.00
11/13/2018    SSC     SL        Telephone conference with Steven J. Kahn re LA         0.10       850.00           $85.00
                                Care complaint re stay violation.
11/13/2018    SSC     SL        Email to E. Paul re updates on LA Care and Care        0.10       850.00           $85.00
                                1st.
11/14/2018    HCK     SL        Follow-up re various E. Paul stay correspondence.      0.30       975.00          $292.50
11/14/2018    SSC     SL        Review and revise LA Care complaint.                   0.30       850.00          $255.00
11/14/2018    SSC     SL        Email to Steven J. Kahn re LA Care contract.           0.10       850.00           $85.00
11/15/2018    HCK     SL        Memos to / from S. Cho re L.A. Care counsel and        0.20       975.00          $195.00
                                further capitation deductions.
11/15/2018    SSC     SL        Telephone conference with N. Wolf re LA Care.          0.20       850.00          $170.00
11/15/2018    SSC     SL        Review and respond to F. Stevens email re LA Care.     0.10       850.00           $85.00
11/15/2018    SSC     SL        Review and revise demand letter to LA Care.            0.10       850.00           $85.00
11/21/2018    HCK     SL        Follow-up with S. Cho re Care First correspondence.    0.10       975.00           $97.50
11/27/2018    SSC     SL        Telephone conference with F. Stevens re update on      0.20       850.00          $170.00
                                various cap deduction matters.
11/27/2018    SSC     SL        Meet and confer with S. Kahn re cap deduction.         0.10       850.00           $85.00
11/27/2018    SSC     SL        Email to M. Schweitzer re Care1st status.              0.10       850.00           $85.00
11/28/2018    HCK     SL        Memos to / from S. Cho and S. Kahn re Care First       0.20       975.00          $195.00
                                analysis.
11/28/2018    SSC     SL        Telephone conference with M. Reynolds re Care1st       0.20       850.00          $170.00
                                letter.
11/28/2018    SSC     SL        Emails to client re Care1st status.                    0.10       850.00           $85.00
11/28/2018    SSC     SL        Emails with HCK re Care1st status.                     0.10       850.00           $85.00
11/29/2018    HCK     SL        Telephone call with S. Cho re Care First analysis      0.30       975.00          $292.50
                                and follow-up re same.
11/29/2018    SSC     SL        Research and analysis re defenses raised by health     1.00       850.00          $850.00
                                plan counsel.
11/29/2018    SSC     SL        Telephone conference with Henry C. Kevane re           0.20       850.00          $170.00
                                defenses raised by health plan counsel.
11/29/2018    SSC     SL        Review and analysis re Care1st contracts and           1.50       850.00     $1,275.00
                                amendments.
11/30/2018    HCK     SL        Various follow-up re Care First research.              0.30       975.00          $292.50
11/30/2018    HCK     SL        Telephone call with S. Cho re Care First analysis.     0.10       975.00           $97.50
11/30/2018    SSC     SL        Telephone conference with Henry C. Kevane re           0.10       850.00           $85.00
                                Care 1st contract.




 
     Case 2:18-bk-20151-ER           Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44               Desc
                                      Main Document    Page 42 of 69
 

Pachulski Stang Ziehl & Jones LLP                                                      Page: 12
Verity Health Systems of Calif                                                         Invoice120803
89566     00002                                                                        November 30, 2018


                                                                               Hours          Rate         Amount
11/30/2018    SSC     SL        Correspond with M. Schweitzer and F. Tunc re    0.20       850.00          $170.00
                                Care1st questions.
                                                                               20.60                  $18,635.00

    TOTAL SERVICES FOR THIS MATTER:                                                                  $56,305.00




 
       Case 2:18-bk-20151-ER        Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44    Desc
                                     Main Document    Page 43 of 69
 

Pachulski Stang Ziehl & Jones LLP                                           Page: 13
Verity Health Systems of Calif                                              Invoice120803
89566     00002                                                             November 30, 2018



    Expenses
    10/11/2018   CC     Conference Call [E105] AT&T Conference Call, HCK        9.97

    10/17/2018   CC     Conference Call [E105] AT&T Conference Call, SSC        7.22

    10/26/2018   CC     Conference Call [E105] AT&T Conference Call, SSC        2.13

    11/01/2018   RE2    SCAN/COPY ( 10 @0.10 PER PG)                            1.00

    11/02/2018   LN     89566.00002 Lexis Charges for 11-02-18                  0.68

    11/02/2018   RE2    SCAN/COPY ( 11 @0.10 PER PG)                            1.10

    11/06/2018   RE2    SCAN/COPY ( 11 @0.10 PER PG)                            1.10

    11/06/2018   RE2    SCAN/COPY ( 11 @0.10 PER PG)                            1.10

    11/07/2018   RE2    SCAN/COPY ( 2 @0.10 PER PG)                             0.20

    11/08/2018   CL     89566.00001 CourtLink charges for 11-08-18            176.92

    11/13/2018   PO     89566.00001 :Postage Charges for 11-13-18               0.68

    11/13/2018   RE2    SCAN/COPY ( 13 @0.10 PER PG)                            1.30

    11/19/2018   RE2    SCAN/COPY ( 9 @0.10 PER PG)                             0.90

    11/19/2018   RE2    SCAN/COPY ( 9 @0.10 PER PG)                             0.90

    11/19/2018   RE2    SCAN/COPY ( 18 @0.10 PER PG)                            1.80

    11/19/2018   RE2    SCAN/COPY ( 25 @0.10 PER PG)                            2.50



    11/20/2018   PO     89566.00001 :Postage Charges for 11-20-18               6.23



    11/20/2018   RE2    SCAN/COPY ( 19 @0.10 PER PG)                            1.90



    11/21/2018   RE2    SCAN/COPY ( 10 @0.10 PER PG)                            1.00



    11/21/2018   RE2    SCAN/COPY ( 18 @0.10 PER PG)                            1.80




 
       Case 2:18-bk-20151-ER        Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44    Desc
                                     Main Document    Page 44 of 69
 

Pachulski Stang Ziehl & Jones LLP                                           Page: 14
Verity Health Systems of Calif                                              Invoice120803
89566     00002                                                             November 30, 2018

    11/21/2018   RE2    SCAN/COPY ( 25 @0.10 PER PG)                            2.50

    11/21/2018   RE2    SCAN/COPY ( 5 @0.10 PER PG)                             0.50

    11/26/2018   RE     ( 196 @0.20 PER PG)                                    39.20

    11/27/2018   RE2    SCAN/COPY ( 19 @0.10 PER PG)                            1.90

    11/27/2018   RE2    SCAN/COPY ( 15 @0.10 PER PG)                            1.50

    11/27/2018   RE2    SCAN/COPY ( 45 @0.10 PER PG)                            4.50

    11/28/2018   RE2    SCAN/COPY ( 3 @0.10 PER PG)                             0.30

    11/28/2018   RE2    SCAN/COPY ( 45 @0.10 PER PG)                            4.50

    11/28/2018   RE2    SCAN/COPY ( 9 @0.10 PER PG)                             0.90

    11/28/2018   RE2    SCAN/COPY ( 5 @0.10 PER PG)                             0.50

    11/28/2018   RE2    SCAN/COPY ( 1 @0.10 PER PG)                             0.10

    11/28/2018   RE2    SCAN/COPY ( 2 @0.10 PER PG)                             0.20

    11/28/2018   RE2    SCAN/COPY ( 1 @0.10 PER PG)                             0.10

    11/28/2018   RE2    SCAN/COPY ( 15 @0.10 PER PG)                            1.50

    11/28/2018   RE2    SCAN/COPY ( 19 @0.10 PER PG)                            1.90

    11/28/2018   RE2    SCAN/COPY ( 5 @0.10 PER PG)                             0.50

    11/28/2018   RE2    SCAN/COPY ( 2 @0.10 PER PG)                             0.20



    11/28/2018   RE2    SCAN/COPY ( 2 @0.10 PER PG)                             0.20



    11/28/2018   RE2    SCAN/COPY ( 3 @0.10 PER PG)                             0.30



    11/29/2018   RE2    SCAN/COPY ( 19 @0.10 PER PG)                            1.90



    11/29/2018   BB     89566.00002 Bloomberg Charges for 11-29-18             30.00




 
       Case 2:18-bk-20151-ER          Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44    Desc
                                       Main Document    Page 45 of 69
 

Pachulski Stang Ziehl & Jones LLP                                             Page: 15
Verity Health Systems of Calif                                                Invoice120803
89566     00002                                                               November 30, 2018


    11/29/2018   BB     89566.00002 Bloomberg Charges for 11-29-18               30.00

    11/29/2018   BB     89566.00002 Bloomberg Charges for 11-29-18                2.30

    11/29/2018   BB     89566.00002 Bloomberg Charges for 11-29-18                1.10

    11/29/2018   BB     89566.00002 Bloomberg Charges for 11-29-18                0.80

    11/29/2018   BB     89566.00002 Bloomberg Charges for 11-29-18               30.00

    11/29/2018   LN     89566.00002 Lexis Charges for 11-29-18                   59.31

    11/29/2018   RE2    SCAN/COPY ( 28 @0.10 PER PG)                              2.80

    11/29/2018   RE2    SCAN/COPY ( 11 @0.10 PER PG)                              1.10

    11/29/2018   RE2    SCAN/COPY ( 12 @0.10 PER PG)                              1.20

    11/30/2018   PAC    Pacer - Court Research                                   59.40

     Total Expenses for this Matter                                          $501.64




 
         Case 2:18-bk-20151-ER                    Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                      Desc
                                                   Main Document    Page 46 of 69
 

Pachulski Stang Ziehl & Jones LLP                                                                           Page: 16
Verity Health Systems of Calif                                                                              Invoice120803
89566     00002                                                                                             November 30, 2018




                                                        REMITTANCE ADVICE
                                        Please include this Remittance Advice with your payment



    For current services rendered through11/30/2018

    Total Fees                                                                                                            $56,305.00
    Chargeable costs and disbursements                                                                                          $501.64
    Less Courtesy Discount                                                                                                 $8,445.75
    Total Due on Current Invoice.....................                                                                     $48,360.89

    Outstanding Balance from prior Invoices as of11/30/2018        (May not reflect recent payments)

    Invoice Number                    Invoice Date                  Fees Billed                  Expenses Billed         Balance Due


         120666                        10/31/2018                  $49,709.70                           $786.72           $50,496.42

    Total Amount Due on Current and Prior Invoices                                                                        $98,857.31




 
     Case 2:18-bk-20151-ER          Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44     Desc
                                     Main Document    Page 47 of 69

                                    Pachulski Stang Ziehl & Jones LLP
                                               150 California St.
                                                   Floor 15th
                                            San Francisco, CA 94111
                                                                      December 31, 2018
Elspeth D. Paul                                                       Invoice 121056
Verity Health Systems                                                 Client  89566
2040 East Mariposa Avenue                                             Matter  00002
El Segundo, CA 90245
                                                                              HCK
RE: Conflicts Counsel - Post Pet.
 ___________________________________________________________________________
          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 12/31/2018
              FEES                                           $57,275.00
                EXPENSES                                                 $911.82
                NON-PROFIT ADJUSTMENT TO TOTAL                          $8,591.25
                TOTAL CURRENT CHARGES                                  $49,595.57


                TOTAL BALANCE DUE                                     $148,452.88
       Case 2:18-bk-20151-ER              Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44          Desc
                                           Main Document    Page 48 of 69
Pachulski Stang Ziehl & Jones LLP                                                       Page:    2
Verity Health Systems of Calif                                                          Invoice121056
89566     00002                                                                         December 31, 2018




 Summary of Services by Task Code
 Task Code              Description                                             Hours                       Amount
 AA                     Asset Analysis/Recovery[B120]                           37.40                  $35,565.00
 BL                     Bankruptcy Litigation [L430]                            11.10                  $10,422.50
 CA                     Case Administration [B110]                               1.10                   $1,072.50
 CP                     Compensation Prof. [B160]                                3.00                   $1,852.50
 PR                     PSZ&J Retention                                          0.70                       $632.50
 RP                     Retention of Prof. [B160]                                1.20                       $450.00
 SL                     Stay Litigation [B140]                                   7.80                   $7,280.00
                                                                                62.30                  $57,275.00

 Summary of Services by Professional
 ID           Name                                      Title           Rate             Hours              Amount

 HCK          Kevane, Henry C.                          Partner        975.00            29.60        $28,860.00
 PJJ          Jeffries, Patricia J.                     Paralegal      375.00             2.80         $1,050.00
 SJK          Kahn, Steven J.                           Counsel        925.00            26.00        $24,050.00
 SSC          Cho, Shirley S.                           Counsel        850.00             3.90         $3,315.00
                                                                                        62.30          $57,275.00




 Summary of Expenses
Description                                                                                                 Amount
Conference Call [E105]                                                                                        $3.96



CourtLink                                                                                                   $302.38



Federal Express [E108]                                                                                       $14.14



Legal Vision Atty Mess Service                                                                               $55.00
    Case 2:18-bk-20151-ER           Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44    Desc
                                     Main Document    Page 49 of 69
Pachulski Stang Ziehl & Jones LLP                                           Page:    3
Verity Health Systems of Calif                                              Invoice121056
89566     00002                                                             December 31, 2018


 Summary of Expenses
Description                                                                                     Amount


Pacer - Court Research                                                                           $15.10



Postage [E108]                                                                                   $76.84



Reproduction Expense [E101]                                                                     $246.40



Reproduction/ Scan Copy                                                                         $198.00



                                                                                                $911.82
    Case 2:18-bk-20151-ER            Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                       Desc
                                      Main Document    Page 50 of 69
Pachulski Stang Ziehl & Jones LLP                                                              Page:    4
Verity Health Systems of Calif                                                                 Invoice121056
89566     00002                                                                                December 31, 2018


                                                                                       Hours          Rate         Amount
  Asset Analysis/Recovery[B120]
12/03/2018    HCK     AA        Memos to / from S. Kahn re Heritage litigation and      0.80       975.00          $780.00
                                review files.
12/03/2018    SJK     AA        Memorandum to F. Stevens regarding Heritage             0.10       925.00           $92.50
                                contract questions.
12/04/2018    HCK     AA        Review S. Kahn memo re CHP draft settlement             0.20       975.00          $195.00
                                letter.
12/04/2018    HCK     AA        Memos to / from F. Stevens re status update on          0.20       975.00          $195.00
                                various pending matters.
12/04/2018    HCK     AA        Review / analyze CHP / SMG background materials         1.60       975.00      $1,560.00
                                from S. Maizel and F. Stevens and review contracts.
12/04/2018    SJK     AA        Memorandum to H. Kevane regarding same and              0.50       925.00          $462.50
                                CHP claim issues.
12/05/2018    HCK     AA        Various follow-up with S. Kahn re CHP analysis.         0.20       975.00          $195.00
12/05/2018    HCK     AA        Memos to / from S. Kahn re LA Care / Heritage           0.10       975.00           $97.50
                                update.
12/05/2018    HCK     AA        Telephone call with S. Kahn re CHP letter and           0.30       975.00          $292.50
                                factual support.
12/05/2018    HCK     AA        Further telephone call with S. Kahn re CHP / HSA        0.10       975.00           $97.50
                                agreements.
12/05/2018    HCK     AA        Further memos to / from S. Kahn / F. Stevens re         0.40       975.00          $390.00
                                revised CHP settlement letter.
12/05/2018    HCK     AA        Draft / revise draft CHP / SMG settlement letter and    2.20       975.00      $2,145.00
                                circulate revisions to S. Kahn and research re same.
12/05/2018    SJK     AA        Revise CHP demand letter and memorandum to F.           0.40       925.00          $370.00
                                Stevens regarding same.
12/05/2018    SJK     AA        Review and respond to memorandum from F.                0.10       925.00           $92.50
                                Stevens regarding L.A. Care and Heritage matters.
12/05/2018    SJK     AA        Review memorandum from H. Kevane regarding              0.20       925.00          $185.00
                                revisions to CHP demand letter and open questions.
12/05/2018    SJK     AA        Telephone conference with H. Kevane regarding           0.30       925.00          $277.50
                                CHP claim issues.
12/06/2018    SJK     AA        Continue drafting Heritage Complaint.                   4.80       925.00      $4,440.00
12/07/2018    SJK     AA        Draft 5th Claim for Relief v. Heritage regarding        0.30       925.00          $277.50
                                553(b).
12/07/2018    SJK     AA        Revise first portion of Heritage Complaint.             0.60       925.00          $555.00
12/07/2018    SJK     AA        Research 553(b) issues.                                 0.50       925.00          $462.50
12/07/2018    SJK     AA        Continue proof and revisions to Heritage Complaint.     0.90       925.00          $832.50
12/07/2018    SJK     AA        Review and revise remainder of Heritage Complaint       0.80       925.00          $740.00
                                and memorandum to H. Kevane regarding same.
    Case 2:18-bk-20151-ER            Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                     Desc
                                      Main Document    Page 51 of 69
Pachulski Stang Ziehl & Jones LLP                                                            Page:    5
Verity Health Systems of Calif                                                               Invoice121056
89566     00002                                                                              December 31, 2018


                                                                                     Hours          Rate         Amount
12/10/2018    HCK     AA        Review / revise and edit S. Kahn draft of Heritage    1.60       975.00      $1,560.00
                                complaint.
12/10/2018    HCK     AA        Telephone call with S. Kahn re changes to Heritage    0.40       975.00          $390.00
                                complaint.
12/10/2018    HCK     AA        Memos to / from E. Paul / S. Kahn and N. Wolf re      0.90       975.00          $877.50
                                LA Care settlement discussions.
12/10/2018    SJK     AA        Telephone conference with Henry C. Kevane             0.30       925.00          $277.50
                                regarding complaint revisions.
12/10/2018    SJK     AA        Review response from E. Paul and memorandum to        0.20       925.00          $185.00
                                L.A. Care counsel regarding same.
12/10/2018    SJK     AA        Review Henry C. Kevane revisions and comments         0.70       925.00          $647.50
                                regarding draft Heritage Complaint and begin
                                revisions.
12/10/2018    SJK     AA        Further revise Heritage Complaint.                    0.80       925.00          $740.00
12/10/2018    SJK     AA        Review and respond to memoranda from L.A. Care,       0.20       925.00          $185.00
                                E. Paul and Henry C. Kevane regarding L.A.Care
                                call setting.
12/10/2018    SJK     AA        Proof and further revise draft Heritage Complaint.    0.30       925.00          $277.50
12/10/2018    SJK     AA        Memorandum to F. Stevens regarding draft Heritage     0.10       925.00           $92.50
                                Complaint.
12/11/2018    HCK     AA        Memos to / from S. Kahn / F. Stevens re CHP           0.60       975.00          $585.00
                                settlement letter.
12/11/2018    HCK     AA        Memos to / from S. Kahn and F. Stevens re Heritage    0.40       975.00          $390.00
                                draft complaint.
12/11/2018    HCK     AA        Telephone call with S. Kahn re Heritage complaint.    0.10       975.00           $97.50
12/11/2018    SJK     AA        Review memoranda from N. Coppinger and other          0.10       925.00           $92.50
                                client reps regarding L.A. Care/DSH/QAF.
12/11/2018    SJK     AA        Review memorandum from F. Stevens regarding           0.20       925.00          $185.00
                                CHP demand and memorandum to H. Kevane
                                regarding same - review reply.
12/11/2018    SJK     AA        Revise and update CHP demand letter.                  0.10       925.00           $92.50
12/11/2018    SJK     AA        Memorandum to E. Paul regarding revised CHP           0.10       925.00           $92.50
                                letter for review and approval.
12/11/2018    SJK     AA        Review E. Paul comments, revise CHP letter and        0.20       925.00          $185.00
                                send to CHP counsel.
12/11/2018    SJK     AA        Telephone conference with F. Stevens regarding        0.60       925.00          $555.00
                                Heritage and CHP issues; complaint revisions.
12/11/2018    SJK     AA        Revise Heritage complaint.                            0.10       925.00           $92.50
12/12/2018    HCK     AA        Telephone call with S. Kahn re Heritage complaint     0.40       975.00          $390.00
                                and F. Stevens feedback.
12/13/2018    HCK     AA        Memos to / from S. Kahn and F. Stevens re revised     0.30       975.00          $292.50
                                Heritage complaint.
    Case 2:18-bk-20151-ER            Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                       Desc
                                      Main Document    Page 52 of 69
Pachulski Stang Ziehl & Jones LLP                                                              Page:    6
Verity Health Systems of Calif                                                                 Invoice121056
89566     00002                                                                                December 31, 2018


                                                                                       Hours          Rate         Amount
12/13/2018    SJK     AA        Memorandum to F. Stevens regarding Heritage             0.10       925.00           $92.50
                                complaint revisions; required documents.
12/13/2018    SJK     AA        Review and respond to memorandum from E. Paul           0.10       925.00           $92.50
                                regarding Heritage revisions.
12/13/2018    SJK     AA        Review memorandum and attachments from F.               0.20       925.00          $185.00
                                Stevens regarding Heritage facts/issues and respond.
12/13/2018    SJK     AA        Review email from F. Stevens regarding new L.A.         0.10       925.00           $92.50
                                Care non-payment issues.
12/14/2018    HCK     AA        Review S. Kahn / S. Cho memos re Heritage, LA           0.80       975.00          $780.00
                                Care, Care First and CHP status / follow-up.
12/14/2018    SJK     AA        Revise Heritage complaint to reflect updated            0.30       925.00          $277.50
                                information.
12/15/2018    SJK     AA        Proof Heritage revisions and memorandum to client       0.30       925.00          $277.50
                                regarding same.
12/18/2018    HCK     AA        Memos to / from S. Kahn et al. re revised Heritage      0.60       975.00          $585.00
                                complaint and follow-up with F. Stevens.
12/18/2018    SJK     AA        Review and respond to memorandum from F.                0.10       925.00           $92.50
                                Stevens regarding Heritage, CHP and L.A. Care
                                status.
12/19/2018    SJK     AA        Review client emails regarding Heritage set-off data    0.20       925.00          $185.00
                                and respond.
12/20/2018    HCK     AA        Review memos / data from F. Stevens and follow-up       0.50       975.00          $487.50
                                with S. Kahn re Heritage complaint.
12/20/2018    HCK     AA        Telephone call with S. Kahn re circulate Heritage       0.80       975.00          $780.00
                                complaint to L. Cohen and various follow-up re
                                revisions.
12/20/2018    HCK     AA        Further memos to / from S. Kahn, A. Chou et al. re      0.60       975.00          $585.00
                                Heritage complaint and settlement correspondence.
12/20/2018    SJK     AA        Review and respond to memoranda from F. Stevens,        0.60       925.00          $555.00
                                E. Paul and A. Chow regarding Heritage setoff facts
                                and issues.
12/20/2018    SJK     AA        Review and respond to memorandum from F.                0.10       925.00           $92.50
                                Stevens regarding Heritage pursuit and review reply.
12/20/2018    SJK     AA        Review and respond to emails from F. Stevens re         0.30       925.00          $277.50
                                CHP/Heritage.
12/21/2018    HCK     AA        Review S. Kahn updated draft of Heritage complaint      1.80       975.00      $1,755.00
                                and further revise / edit same and circulate to A.
                                Chou et al.
12/21/2018    HCK     AA        Telephone call with S. Kahn re revised Heritage         0.10       975.00           $97.50
                                complaint.
12/21/2018    SJK     AA        Update complaint - Heritage regarding latest claim      0.40       925.00          $370.00
                                data and forward to H. Kevane for review and final
                                revisions.
    Case 2:18-bk-20151-ER            Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                      Desc
                                      Main Document    Page 53 of 69
Pachulski Stang Ziehl & Jones LLP                                                             Page:    7
Verity Health Systems of Calif                                                                Invoice121056
89566     00002                                                                               December 31, 2018


                                                                                      Hours          Rate         Amount
12/27/2018    HCK     AA        Memos to / from S. Kahn et al. re Heritage demand      1.30       975.00      $1,267.50
                                letter and other matters.
12/27/2018    HCK     AA        Telephone call with S. Kahn re Heritage demand         0.20       975.00          $195.00
                                letter and follow-up re same.
12/27/2018    SJK     AA        Review memorandum from F. Stevens regarding            0.10       925.00           $92.50
                                proposed email to Heritage counsel and
                                recommendation for further action.
12/27/2018    SJK     AA        Review memoranda from A. Chow and L. Gentry            0.10       925.00           $92.50
                                approving draft email to Heritage counsel.
12/27/2018    SJK     AA        Telephone conference with H. Kevane regarding          0.20       925.00          $185.00
                                Heritage status and memorandum to client regarding
                                proposed demand to Heritage counsel.
12/28/2018    HCK     AA        Review M. Rowe correspondence re CHP / SMG             0.70       975.00          $682.50
                                and follow-up with S. Kahn.
12/28/2018    HCK     AA        Review S. Kahn demand letter re Heritage and draft     1.20       975.00      $1,170.00
                                complaint and review files.
12/29/2018    SJK     AA        Review and analyze CHP response letter and             0.30       925.00          $277.50
                                referenced citations to contract terms.
12/29/2018    SJK     AA        Review forwarded emails and attachments from S.        1.00       925.00          $925.00
                                Maizel and F. Stevens re CHP and draft email to H.
                                Kevane regarding analysis and proposed courses of
                                action.
                                                                                      37.40                  $35,565.00

  Bankruptcy Litigation [L430]
12/10/2018    HCK     BL        Memos to / from S. Kahn re LA Care AVP.                0.40       975.00          $390.00
12/10/2018    SJK     BL        Memorandum to L.A. Care counsel regarding              0.10       925.00           $92.50
                                non-response/suit filing.
12/10/2018    SJK     BL        Review memorandum from F. Stevens regarding            0.10       925.00           $92.50
                                proceeding with L.A. Care and memorandum to E.
                                Paul regarding same.
12/11/2018    HCK     BL        Memos to / from S. Kahn re LA Care.                    0.10       975.00           $97.50
12/13/2018    HCK     BL        Memos to / from S. Kahn / N. Wolf re LA Care data.     0.10       975.00           $97.50
12/13/2018    HCK     BL        Review accumulated memos re LA Care / Heritage         0.40       975.00          $390.00
                                draft complaints.
12/13/2018    SJK     BL        Memorandum to client regarding contact from L.A.       0.10       925.00           $92.50
                                Care.
12/13/2018    SJK     BL        Review instructions from client regarding L.A. Care    0.10       925.00           $92.50
                                suit.
12/20/2018    HCK     BL        Memos to / from F. Stevens and S. Kahn re LA           0.20       975.00          $195.00
                                Care.
12/20/2018    SJK     BL        Review and respond to memorandum from F.               0.10       925.00           $92.50
    Case 2:18-bk-20151-ER            Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                     Desc
                                      Main Document    Page 54 of 69
Pachulski Stang Ziehl & Jones LLP                                                            Page:    8
Verity Health Systems of Calif                                                               Invoice121056
89566     00002                                                                              December 31, 2018


                                                                                     Hours          Rate         Amount
                                Stevens regarding L.A. Care status.
12/21/2018    SJK     BL        Review memorandum to client regarding Complaint       0.10       925.00           $92.50
                                and review response from E. Paul.
12/21/2018    SJK     BL        Assemble new L.A. Care deduct issues from F.          0.10       925.00           $92.50
                                Stevens.
12/26/2018    SJK     BL        Assemble Heritage documents and review                2.00       925.00      $1,850.00
                                confidentiality provisions and draft demand to
                                Heritage counsel for chart review.
12/26/2018    SJK     BL        Review revised client spreadsheets regarding L.A.     0.50       925.00          $462.50
                                Care Claim and memorandum to F. Stevens
                                regarding questions.
12/26/2018    SJK     BL        Review new L.A. Care deductions and                   0.50       925.00          $462.50
                                reimbursement claims and memorandum to F.
                                Stevens regarding same.
12/26/2018    SJK     BL        Review memorandum from F. Stevens regarding           0.10       925.00           $92.50
                                updated chart questions.
12/26/2018    SJK     BL        Revise and update L.A. Care Complaint.                0.60       925.00          $555.00
12/26/2018    SJK     BL        Memorandum to F. Stevens regarding current Cap        0.20       925.00          $185.00
                                Deducts for Complaint and review reply.
12/27/2018    HCK     BL        Numerous memos to / from S. Kahn et al. re LA         1.40       975.00      $1,365.00
                                Care complaint and further data / revisions.
12/27/2018    SJK     BL        Review memorandum from N. Coppinger regarding         0.10       925.00           $92.50
                                L.A. Care cap deduct status.
12/27/2018    SJK     BL        Complete revisions/updates to L.A. Care Complaint.    0.50       925.00          $462.50
12/27/2018    SJK     BL        Proof and finalize L.A. Care Complaint.               0.30       925.00          $277.50
12/27/2018    SJK     BL        Redact portions of L.A. Care Exhibits A&C.            0.20       925.00          $185.00
12/27/2018    SJK     BL        Review and direct revisions to claim charts for       0.70       925.00          $647.50
                                preparation of Exhibits B and D.
12/27/2018    SJK     BL        Prepare and direct creation of Exhibit E.             0.20       925.00          $185.00
12/27/2018    SJK     BL        Review and respond to emails from F. Stevens          0.20       925.00          $185.00
                                regarding L.A. Care Cap deduct issues.
12/27/2018    SJK     BL        Proof and revise L.A. Care Exhibit E.                 0.30       925.00          $277.50
12/27/2018    SJK     BL        Proof and revise L.A. Care Exhibits B and D.          0.50       925.00          $462.50
12/27/2018    SJK     BL        Memorandum to client regarding revised L.A. Care      0.10       925.00           $92.50
                                Complaint and exhibits.
12/28/2018    SJK     BL        Review memorandum from E. Paul regarding              0.10       925.00           $92.50
                                approval for filing L.A. Care complaint.
12/31/2018    HCK     BL        Memos to / from S. Kahn and M. Schweitzer re LA       0.50       975.00          $487.50
                                Care claims.
12/31/2018    SJK     BL        Review email regarding new information on L.A.        0.20       925.00          $185.00
                                Care Cap Deductions regarding SVMC and
                                reply/forward to H. Kevane.
    Case 2:18-bk-20151-ER            Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                       Desc
                                      Main Document    Page 55 of 69
Pachulski Stang Ziehl & Jones LLP                                                               Page:    9
Verity Health Systems of Calif                                                                  Invoice121056
89566     00002                                                                                 December 31, 2018


                                                                                        11.10                  $10,422.50

  Case Administration [B110]
12/14/2018    HCK     CA        Review numerous accumulated paperflow, dates and         0.70       975.00          $682.50
                                deadlines.
12/28/2018    HCK     CA        Review accumulated filings.                              0.40       975.00          $390.00
                                                                                         1.10                   $1,072.50

  Compensation Prof. [B160]
12/13/2018    HCK     CP        Prepare monthly statement and review draft fee           0.20       975.00          $195.00
                                notice.
12/13/2018    PJJ     CP        Draft November fee statements.                           0.60       375.00          $225.00
12/13/2018    SSC     CP        Review interim compensation procedures order.            0.20       850.00          $170.00
12/14/2018    SSC     CP        Review and revise PSZJ November fee application.         0.30       850.00          $255.00
12/14/2018    SSC     CP        Telephone conference with Patricia Jeffries re PSZJ      0.10       850.00           $85.00
                                November fee application.
12/14/2018    SSC     CP        Correspond with Henry C. Kevane re PSZJ                  0.10       850.00           $85.00
                                November fee application.
12/18/2018    HCK     CP        Review / edit P. Jeffries revised draft of second fee    0.30       975.00          $292.50
                                notice for service and filing.
12/18/2018    PJJ     CP        Revise November fee statement.                           0.20       375.00           $75.00
12/18/2018    SSC     CP        Correspond with Patricia Jeffries re PSZJ November       0.10       850.00           $85.00
                                monthly fee application filing.
12/19/2018    PJJ     CP        Revise monthly fee statement.                            0.20       375.00           $75.00
12/20/2018    PJJ     CP        Prepare November fees for service and filing.            0.60       375.00          $225.00
12/20/2018    SSC     CP        Correspond with Dentons re PSZJ November fee             0.10       850.00           $85.00
                                application.
                                                                                         3.00                   $1,852.50

  PSZ&J Retention
12/04/2018    HCK     PR        Memos to / from S. Cho re 2nd supplemental               0.10       975.00           $97.50
                                Kevane declaration.
12/04/2018    SSC     PR        Review and revise Henry C. Kevane supplemental           0.20       850.00          $170.00
                                declaration.
12/05/2018    HCK     PR        Further revise 2nd H. Kevane supplemental                0.20       975.00          $195.00
                                declaration and prepare for filing.
12/06/2018    SSC     PR        Review emails from Patricia Jeffries and Henry C.        0.10       850.00           $85.00
                                Kevane re Henry C. Kevane supplemental
                                declaration.
12/31/2018    SSC     PR        Email to PJ re supplemental Kevane declaration.          0.10       850.00           $85.00
    Case 2:18-bk-20151-ER            Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                     Desc
                                      Main Document    Page 56 of 69
Pachulski Stang Ziehl & Jones LLP                                                             Page: 10
Verity Health Systems of Calif                                                                Invoice121056
89566     00002                                                                               December 31, 2018

                                                                                       0.70                       $632.50

  Retention of Prof. [B160]
12/04/2018    PJJ     RP        Revise second supplemental disclosure declaration.     0.20       375.00           $75.00
12/05/2018    PJJ     RP        Prepare second supplemental declaration for service    1.00       375.00          $375.00
                                and filing.
                                                                                       1.20                       $450.00

  Stay Litigation [B140]
12/04/2018    HCK     SL        Review additional materials re Care First set off /    0.50       975.00          $487.50
                                recoupment from capitation payments.
12/04/2018    SSC     SL        Email with M. Schweitzer and S. Turk re Care 1st.      0.10       850.00           $85.00
12/05/2018    HCK     SL        Review J. Abrams stay violation letter.                0.10       975.00           $97.50
12/06/2018    SSC     SL        Review and analysis re Care 1st contracts.             0.50       850.00          $425.00
12/06/2018    SSC     SL        Review Care 1st data.                                  0.20       850.00          $170.00
12/06/2018    SSC     SL        Email to company re call needed on Care 1st.           0.10       850.00           $85.00
12/10/2018    SSC     SL        Email and call S. Turk re Care 1st.                    0.10       850.00           $85.00
12/11/2018    HCK     SL        Follow-up with S. Cho re Care First.                   0.10       975.00           $97.50
12/11/2018    SSC     SL        Telephone conference with F. Stevens re Care1st.       0.10       850.00           $85.00
12/11/2018    SSC     SL        Correspond with F. Stevens re Care 1st re questions.   0.30       850.00          $255.00
12/17/2018    SSC     SL        Review and respond to counsel for Care1st re           0.10       850.00           $85.00
                                December capitation deductions.
12/17/2018    SSC     SL        Email to F. Stevens re December deductions.            0.10       850.00           $85.00
12/20/2018    HCK     SL        Memos to / from S. Cho re Care First deductions.       0.20       975.00          $195.00
12/20/2018    HCK     SL        Memos to / from F. Stevens re AppleCare / Optum        0.20       975.00          $195.00
                                new matter.
12/20/2018    SSC     SL        Review Care1st sale objection.                         0.10       850.00           $85.00
12/21/2018    HCK     SL        Telephone call with S. Cho re Care First summary       0.40       975.00          $390.00
                                and client update.
12/21/2018    HCK     SL        Review / revise S. Cho draft of team update re Care    0.70       975.00          $682.50
                                First.
12/21/2018    HCK     SL        Follow-up with S. Cho re draft of Care First update.   0.30       975.00          $292.50
12/21/2018    HCK     SL        Memos to / from F. Stevens re AppleCare and            0.50       975.00          $487.50
                                review background notes.
12/21/2018    SSC     SL        Telephone conference with Henry C. Kevane re           0.20       850.00          $170.00
                                Care1st.
12/21/2018    SSC     SL        Draft email to company re Care 1st status.             0.30       850.00          $255.00
12/21/2018    SSC     SL        Email to E. Paul, M. Schweitzer re Care 1st status     0.10       850.00           $85.00
                                update.
    Case 2:18-bk-20151-ER            Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                     Desc
                                      Main Document    Page 57 of 69
Pachulski Stang Ziehl & Jones LLP                                                            Page: 11
Verity Health Systems of Calif                                                               Invoice121056
89566     00002                                                                              December 31, 2018


                                                                                     Hours          Rate         Amount
12/21/2018    SSC     SL        Review and analysis re Care1st status.                0.30       850.00          $255.00
12/27/2018    HCK     SL        Memos to / from F. Stevens re Apple Care follow-up    0.80       975.00          $780.00
                                and review files / background information.
12/28/2018    HCK     SL        Further review Apple Care background contracts        1.40       975.00      $1,365.00
                                and files and telephone call with T. Baesemann
                                (President) re payment cessation.
                                                                                      7.80                   $7,280.00

 TOTAL SERVICES FOR THIS MATTER:                                                                           $57,275.00
    Case 2:18-bk-20151-ER            Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44          Desc
                                      Main Document    Page 58 of 69
Pachulski Stang Ziehl & Jones LLP                                                  Page: 12
Verity Health Systems of Calif                                                     Invoice121056
89566     00002                                                                    December 31, 2018



Expenses
 11/20/2018   CC        Conference Call [E105] AT&T Conference Call, SJK               3.96

 12/04/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                    0.30

 12/04/2018   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                    0.20

 12/04/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                    0.30

 12/04/2018   RE2       SCAN/COPY ( 5 @0.10 PER PG)                                    0.50

 12/04/2018   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                    0.10

 12/05/2018   PO        89566.00001 :Postage Charges for 12-05-18                     76.16

 12/05/2018   RE        ( 616 @0.20 PER PG)                                          123.20

 12/05/2018   RE        ( 616 @0.20 PER PG)                                          123.20

 12/06/2018   CL        89566.00001 CourtLink charges for 12-06-18                   302.38

 12/06/2018   LV        Legal Vision Atty/Mess. Service- Inv. 04101, Los Angeles      55.00
                        Bankruptcy Court, S. Lee

 12/10/2018   PO        89566.00002 :Postage Charges for 12-10-18                      0.68

 12/10/2018   RE2       SCAN/COPY ( 13 @0.10 PER PG)                                   1.30

 12/11/2018   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                    0.40

 12/11/2018   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                    0.40

 12/11/2018   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                    0.40



 12/11/2018   RE2       SCAN/COPY ( 12 @0.10 PER PG)                                   1.20



 12/14/2018   RE2       SCAN/COPY ( 12 @0.10 PER PG)                                   1.20



 12/14/2018   RE2       SCAN/COPY ( 17 @0.10 PER PG)                                   1.70



 12/14/2018   RE2       SCAN/COPY ( 12 @0.10 PER PG)                                   1.20
    Case 2:18-bk-20151-ER            Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44    Desc
                                      Main Document    Page 59 of 69
Pachulski Stang Ziehl & Jones LLP                                            Page: 13
Verity Health Systems of Calif                                               Invoice121056
89566     00002                                                              December 31, 2018


 12/14/2018   RE2       SCAN/COPY ( 15 @0.10 PER PG)                             1.50

 12/20/2018   FE        89566.00002 FedEx Charges for 12-20-18                  14.14

 12/20/2018   RE2       SCAN/COPY ( 1695 @0.10 PER PG)                         169.50

 12/21/2018   RE2       SCAN/COPY ( 14 @0.10 PER PG)                             1.40

 12/21/2018   RE2       SCAN/COPY ( 12 @0.10 PER PG)                             1.20

 12/27/2018   RE2       SCAN/COPY ( 34 @0.10 PER PG)                             3.40

 12/27/2018   RE2       SCAN/COPY ( 66 @0.10 PER PG)                             6.60

 12/27/2018   RE2       SCAN/COPY ( 13 @0.10 PER PG)                             1.30

 12/27/2018   RE2       SCAN/COPY ( 23 @0.10 PER PG)                             2.30

 12/27/2018   RE2       SCAN/COPY ( 2 @0.10 PER PG)                              0.20

 12/27/2018   RE2       SCAN/COPY ( 2 @0.10 PER PG)                              0.20

 12/27/2018   RE2       SCAN/COPY ( 4 @0.10 PER PG)                              0.40

 12/27/2018   RE2       SCAN/COPY ( 4 @0.10 PER PG)                              0.40

 12/27/2018   RE2       SCAN/COPY ( 3 @0.10 PER PG)                              0.30

 12/27/2018   RE2       SCAN/COPY ( 1 @0.10 PER PG)                              0.10

 12/31/2018   PAC       Pacer - Court Research                                  15.10

   Total Expenses for this Matter                                           $911.82
     Case 2:18-bk-20151-ER                    Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                      Desc
                                               Main Document    Page 60 of 69
Pachulski Stang Ziehl & Jones LLP                                                                       Page: 14
Verity Health Systems of Calif                                                                          Invoice121056
89566     00002                                                                                         December 31, 2018




                                                    REMITTANCE ADVICE
                                    Please include this Remittance Advice with your payment



For current services rendered through12/31/2018

Total Fees                                                                                                             $57,275.00
Chargeable costs and disbursements                                                                                          $911.82
Less Courtesy Discount                                                                                                 $8,591.25
Total Due on Current Invoice.....................                                                                      $49,595.57

Outstanding Balance from prior Invoices as of12/31/2018        (May not reflect recent payments)

Invoice Number                    Invoice Date                  Fees Billed                  Expenses Billed         Balance Due


     120666                        10/31/2018                  $49,709.70                           $786.72            $50,496.42
     120803                        11/30/2018                  $47,859.25                           $501.64            $48,360.89

Total Amount Due on Current and Prior Invoices                                                                       $148,452.88
 Case 2:18-bk-20151-ER          Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44           Desc
                                 SUMMARY OF FEES AND
                                 Main Document    PageEXPENSES
                                                        61 of 69
                                   DURING THE APPLICATION PERIOD
                                 (September 1, 2018 - December 31, 2018)

                                               EXHIBIT B

             I. SERVICES

             Attorney / Paralegal* / Clerk**          Rate        Hours          Total

             September 1, 2018 - December 31, 2018

                     ASSET ANALYSIS
                     Henry C. Kevane                   975.00        29.70   $ 28,957.50
                     Stephen J. Kahn                   925.00        36.20   $ 33,485.00
                     Shirely S. Cho                    850.00         1.00   $    850.00

                                   SUB TOTAL                         66.90   $ 63,292.50

                     BANKRUPTCY LITIGATION
                     Henry C. Kevane                   975.00         8.80   $ 8,580.00
                     Steven J. Kahn                    925.00        23.50   $ 21,737.50

                                   SUB TOTAL                         32.30   $ 30,317.50

                     CASE ADMINISTRATION
                     Henry C. Kevane                   975.00         3.60   $   3,510.00

                                   SUB TOTAL                          3.60   $   3,510.00

                     COMPENSATION OF PROFESSIONALS
                     Henry C. Kevane        975.00                    1.90   $   1,852.50
                     Shirley S. Cho         850.00                    4.80   $   4,080.00
                     *Patricia Jeffries     375.00                    2.00   $     750.00

                                   SUB TOTAL                          8.70   $   6,682.50

                     EXECUTORY CONTRACTS
                     Henry C. Kevane                   975.00         0.40   $     390.00

                                   SUB TOTAL                          0.40   $     390.00

                     INSURANCE ISSUES
                     Henry C. Kevane                   975.00         6.20   $ 6,045.00
                     Jeffrey Kandel                    775.00        16.50   $ 12,787.50
                     *Leslie Ann Forrester             395.00         3.10   $ 1,224.50

                                   SUB TOTAL                         25.80   $ 20,057.00




DOCS_LA:282332_v1
 Case 2:18-bk-20151-ER        Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44           Desc
                               SUMMARY OF FEES AND
                               Main Document    PageEXPENSES
                                                      62 of 69
                                DURING THE APPLICATION PERIOD
                              (September 1, 2018 - December 31, 2018)

                                            EXHIBIT B

                    PACHULSKI RETENTION
                    Henry C. Kevane                  975.00        3.80   $   3,705.00
                    Shirley S. Cho                   850.00        9.20   $   7,820.00
                    *Patricia Jeffries               375.00        3.40   $   1,275.00

                                SUB TOTAL                         16.40   $ 12,800.00

                    RETENTION OF PROFESSIONALS
                    *Patricia Jeffries      375.00                 1.20   $    450.00

                                SUB TOTAL                          1.20   $    450.00

                    STAY LITIGATION
                    Henry C. Kevane                  975.00       18.10   $ 17,647.50
                    Shirley S. Cho                   850.00       19.90   $ 16,915.00

                                SUB TOTAL                         38.00   $ 34,562.50


                    TOTALS                                      193.30    $ 172,062.00
                    LESS 15% DISCOUNT                                     $ (25,809.30)
                    TOTAL FEES REQUESTED                                  $ 146,252.70


                    TOTAL ATTY SERVICES                         183.60    $ 168,362.50
                    TOTAL PARALEGAL SERVICES                      9.70    $ 3,699.50
                                                                193.30    $ 172,062.00

             II. EXPENSES

                    Bloomberg - Online Research                                $424.20
                    Conference Call                                             $23.28
                    CourtLink - Online Research                                $615.13
                    Federal Express                                             $14.14
                    Lexis/Nexis Legal Research                                 $176.38
                    Legal Vision Atty Mess Service                              $55.00
                    Pacer - Court Research                                     $173.60
                    Postage                                                     $83.75
                    Reproduction Expense                                       $285.60
                    Reproduction/Scan Copy                                     $349.10

                                TOTAL EXPENSES REQUESTED                  $   2,200.18

                                TOTAL SERVICES AND EXPENSES               $ 148,452.88


DOCS_LA:282332_v1
                     Case 2:18-bk-20151-ER    Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44             Desc
                                               MONTHLY
                                               Main    SUMMARY Page
                                                    Document     OF EXPENSES
                                                                      63 of 69
                                                DURING THE APPLICATION PERIOD
                                              (September 1, 2018 - December 31, 2018)

                                                              EXHIBIT C

                                                             Sep-18    Oct-18     Nov-18     Dec-18           Total
             Conference Call                                         $ 330.00 $      94.20              $        424.20
             Bloomberg - Online Research                             $    19.32 $     3.96              $         23.28
             CourtLink - Online Research                             $ 135.83 $ 176.92 $ 302.38         $        615.13
             Federal Express                                                               $    14.14   $         14.14
             Lexis/Nexis Legal Research                              $ 116.39 $      59.99              $        176.38
             Legal Vision Atty Mess Service                                                $    55.00   $         55.00
             Pacer - Court Research                                  $    99.10 $    59.40 $    15.10   $        173.60
             Postage                                                            $     6.91 $    76.84   $         83.75
             Reproduction Expense                                               $    39.20 $ 246.40     $        285.60
             Reproduction/Scan Copy                      $     41.60 $    63.80 $    45.70 $ 198.00     $        349.10
             Total Expenses                              $     41.60 $ 764.44 $ 486.28 $ 907.86         $      2,200.18




DOCS_LA:282332_v1
        Case 2:18-bk-20151-ER          Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                     Desc
                                        Main Document    Page 64 of 69
                           SUMMARY OF PROFESSIONALS AND PARAPROFESSIONALS
                                    DURING THE APPLICATION PERIOD
                                  (September 1, 2018 - December 31, 2018)

                                                       Exhibit D

In re

VERITY HEALTH SYSTEM OF CALIFORNIA,
INC., ET AL.                                                   CURRENT APPLICATION
                                                               Fees Requested                       $   146,252.70
                                Debtors                        Expenses Requested                   $     2,200.18
                                                                                                    $   148,452.88
CHAPTER 11
Case No. 12:18-bk-20151-ER
Role in case: Debtors' Co-Counsel

FEE APPLICATION PERIOD:         September 1, 2018 - December 31, 2018

ATTORNEYS
                                                                   Current
                                      Year                                           Total for
                                                     Rate          Hours
                                     Admitted                                       Application
                                                                    Billed
Henry C. Kevane                                  $    975.00           72.50          $70,687.50
Jeffrey Kandel                                   $    775.00           16.50          $12,787.50
Steven J. Kahn                                   $    925.00           59.70          $55,222.50
Shirely S. Cho                                   $    850.00           34.90          $29,665.00

                                TOTAL                                183.60 $        168,362.50

PARAPROFESSIONALS
                                                                   Current
                                      Year                                           Total for
                                                     Rate          Hours
                                     Admitted                                       Application
                                                                    Billed
*Leslie Ann Forrester                  N/A       $    395.00             3.10          $1,224.50
*Patricia Jeffries                     N/A       $    375.00             6.60             $2,475

                                TOTAL                                   9.70 $           3,699.50

                                                TOTAL HOURS                                193.30

                                                   TOTAL                        $    172,062.00
                                       LESS 15% DISCOUNT                        $    (25,809.30)
                                    TOTAL FEES REQUESTED                        $    146,252.70


                                BLENDED HOURLY RATE                             890.13
                        INCLUDING PARAPROFESSIONALS

                                BLENDED HOURLY RATE                             917.01
                        EXCLUDING PARAPROFESSIONALS




DOCS_LA:282332_v1
       Case 2:18-bk-20151-ER                     Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                                       Desc
                                                  Main Document    Page 65 of 69


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                      10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): PACHULSKI STANG ZIEHL & JONES
LLP’S FIRST INTERIM APPLICATION FOR ALLOWANCE AND PAYMENT OF INTERIM
COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD SEPTEMBER 1,
2018 – DECEMBER 31, 2018 will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
March 13, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) March 13, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) March 13, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA HAND DELIVERY
Honorable Ernest M. Robles
U.S. Bankruptcy Court
255 E. Temple Street, Suite 1560 / Courtroom 1568
Los Angeles, CA 90012
                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 March 13, 2019                 Sophia L. Lee                                                   /s/ Sophia L. Lee
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:319406.3 89566/002
       Case 2:18-bk-20151-ER                     Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                                       Desc
                                                  Main Document    Page 66 of 69



MAILING INFORMATION FOR CASE NO. 2:18-bk-20151-ER

1.      TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

Robert N Amkraut ramkraut@foxrothschild.com
Kyra E Andrassy kandrassy@swelawfirm.com,
csheets@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
Simon Aron saron@wrslawyers.com
Lauren T Attard lattard@bakerlaw.com, abalian@bakerlaw.com
Allison R Axenrod allison@claimsrecoveryllc.com
Keith Patrick Banner kbanner@greenbergglusker.com,
sharper@greenbergglusker.com;calendar@greenbergglusker.com
Cristina E Bautista cristina.bautista@kattenlaw.com, ecf.lax.docket@kattenlaw.com
James Cornell Behrens jbehrens@milbank.com,
gbray@milbank.com;mshinderman@milbank.com;hmaghakian@milbank.com;dodonnell@milbank.com;jbrew
ster@milbank.com;JWeber@milbank.com
Ron Bender rb@lnbyb.com
Bruce Bennett bbennett@jonesday.com
Peter J Benvenutti pbenvenutti@kellerbenvenutti.com, pjbenven74@yahoo.com
Elizabeth Berke-Dreyfuss edreyfuss@wendel.com
Steven M Berman sberman@slk-law.com
Alicia K Berry Alicia.Berry@doj.ca.gov
Stephen F Biegenzahn efile@sfblaw.com
Karl E Block kblock@loeb.com, jvazquez@loeb.com;ladocket@loeb.com
Dustin P Branch branchd@ballardspahr.com,
carolod@ballardspahr.com;hubenb@ballardspahr.com;Pollack@ballardspahr.com
Michael D Breslauer mbreslauer@swsslaw.com,
wyones@swsslaw.com;mbreslauer@ecf.courtdrive.com;wyones@ecf.courtdrive.com
Chane Buck cbuck@jonesday.com
Damarr M Butler butler.damarr@pbgc.gov, efile@pbgc.gov
Lori A Butler butler.lori@pbgc.gov, efile@pbgc.gov
Howard Camhi hcamhi@ecjlaw.com, tcastelli@ecjlaw.com;amatsuoka@ecjlaw.com
Shirley Cho scho@pszjlaw.com
Jacquelyn H Choi jchoi@swesq.com
Shawn M Christianson cmcintire@buchalter.com, schristianson@buchalter.com
Kevin Collins kevin.collins@btlaw.com, Kathleen.lytle@btlaw.com
David N Crapo dcrapo@gibbonslaw.com, elrosen@gibbonslaw.com
Mariam Danielyan md@danielyanlawoffice.com, danielyan.mar@gmail.com
Brian L Davidoff bdavidoff@greenbergglusker.com,
calendar@greenbergglusker.com;jking@greenbergglusker.com
Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
Anthony Dutra adutra@hansonbridgett.com
Kevin M Eckhardt keckhardt@huntonak.com, keckhardt@hunton.com
Andy J Epstein taxcpaesq@gmail.com
Christine R Etheridge christine.etheridge@ikonfin.com
M Douglas Flahaut flahaut.douglas@arentfox.com
Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
Joseph D Frank jfrank@fgllp.com,
mmatlock@fgllp.com;csmith@fgllp.com;jkleinman@fgllp.com;csucic@fgllp.com
William B Freeman william.freeman@kattenlaw.com,
nicole.jones@kattenlaw.com,ecf.lax.docket@kattenlaw.com
Eric J Fromme efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:319406.3 89566/002
       Case 2:18-bk-20151-ER                     Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                                       Desc
                                                  Main Document    Page 67 of 69


Jeffrey K Garfinkle jgarfinkle@buchalter.com, docket@buchalter.com;dcyrankowski@buchalter.com
Lawrence B Gill lgill@nelsonhardiman.com, rrange@nelsonhardiman.com
Paul R. Glassman pglassman@sycr.com
Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
Anna Gumport agumport@sidley.com
Mary H Haas maryhaas@dwt.com, melissastrobel@dwt.com;laxdocket@dwt.com;yunialubega@dwt.com
James A Hayes jhayes@jamesahayesaplc.com
Michael S Held mheld@jw.com
Lawrence J Hilton lhilton@onellp.com,
lthomas@onellp.com;info@onellp.com;evescance@onellp.com;nlichtenberger@onellp.com;rgolder@onellp.co
m
Robert M Hirsh Robert.Hirsh@arentfox.com
Florice Hoffman fhoffman@socal.rr.com, floricehoffman@gmail.com
Michael Hogue hoguem@gtlaw.com, fernandezc@gtlaw.com;SFOLitDock@gtlaw.com
Marsha A Houston mhouston@reedsmith.com
Brian D Huben hubenb@ballardspahr.com, carolod@ballardspahr.com
John Mark Jennings johnmark.jennings@kutakrock.com
Monique D Jewett-Brewster mjb@hopkinscarley.com, eamaro@hopkinscarley.com
Gregory R Jones gjones@mwe.com, rnhunter@mwe.com
Lance N Jurich ljurich@loeb.com, karnote@loeb.com;ladocket@loeb.com
Jeff D Kahane jkahane@duanemorris.com, dmartinez@duanemorris.com
Steven J Kahn skahn@pszyjw.com
Cameo M Kaisler salembier.cameo@pbgc.gov, efile@pbgc.gov
Ivan L Kallick ikallick@manatt.com, ihernandez@manatt.com
Jane Kim jkim@kellerbenvenutti.com
Monica Y Kim myk@lnbrb.com, myk@ecf.inforuptcy.com
Gary E Klausner gek@lnbyb.com
Joseph A Kohanski jkohanski@bushgottlieb.com, kprestegard@bushgottlieb.com
Jeffrey C Krause jkrause@gibsondunn.com, dtrujillo@gibsondunn.com;jstern@gibsondunn.com
Darryl S Laddin bkrfilings@agg.com
Robert S Lampl advocate45@aol.com, rlisarobinsonr@aol.com
Richard A Lapping richard@lappinglegal.com
Paul J Laurin plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com
David E Lemke david.lemke@wallerlaw.com,
chris.cronk@wallerlaw.com;Melissa.jones@wallerlaw.com;cathy.thomas@wallerlaw.com
Elan S Levey elan.levey@usdoj.gov, louisa.lin@usdoj.gov
Tracy L Mainguy bankruptcycourtnotices@unioncounsel.net, tmainguy@unioncounsel.net
Samuel R Maizel samuel.maizel@dentons.com,
alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard
@dentons.com;joan.mack@dentons.com
Alvin Mar alvin.mar@usdoj.gov
Craig G Margulies Craig@MarguliesFaithlaw.com,
Victoria@MarguliesFaithlaw.com;David@MarguliesFaithLaw.com;Helen@MarguliesFaithlaw.com
Hutchison B Meltzer hutchison.meltzer@doj.ca.gov, Alicia.Berry@doj.ca.gov
Christopher Minier becky@ringstadlaw.com, arlene@ringstadlaw.com
John A Moe john.moe@dentons.com,
glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com
Monserrat Morales mmorales@marguliesfaithlaw.com,
Victoria@marguliesfaithlaw.com;David@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com
Kevin H Morse kevin.morse@saul.com, rmarcus@AttorneyMM.com;sean.williams@saul.com
Marianne S Mortimer mmortimer@sycr.com, tingman@sycr.com
Tania M Moyron tania.moyron@dentons.com, chris.omeara@dentons.com
Alan I Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:319406.3 89566/002
       Case 2:18-bk-20151-ER                     Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                                       Desc
                                                  Main Document    Page 68 of 69


Jennifer L Nassiri jennifernassiri@quinnemanuel.com
Charles E Nelson nelsonc@ballardspahr.com, wassweilerw@ballardspahr.com
Sheila Gropper Nelson shedoesbklaw@aol.com
Mark A Neubauer mneubauer@carltonfields.com,
mlrodriguez@carltonfields.com;smcloughlin@carltonfields.com;schau@carltonfields.com;NDunn@carltonfiel
ds.com;ecfla@carltonfields.com
Nancy Newman nnewman@hansonbridgett.com,
ajackson@hansonbridgett.com;calendarclerk@hansonbridgett.com
Bryan L Ngo bngo@fortislaw.com,
BNgo@bluecapitallaw.com;SPicariello@fortislaw.com;JNguyen@fortislaw.com;JNguyen@bluecapitallaw.co
m
Melissa T Ngo ngo.melissa@pbgc.gov, efile@pbgc.gov
Abigail V O'Brient avobrient@mintz.com,
docketing@mintz.com;DEHashimoto@mintz.com;nleali@mintz.com;ABLevin@mintz.com
John R OKeefe jokeefe@metzlewis.com, slohr@metzlewis.com
Keith C Owens kowens@venable.com, khoang@venable.com
Paul J Pascuzzi ppascuzzi@ffwplaw.com, lnlasley@ffwplaw.com
Lisa M Peters lisa.peters@kutakrock.com, marybeth.brukner@kutakrock.com
Christopher J Petersen cjpetersen@blankrome.com, gsolis@blankrome.com
Mark D Plevin mplevin@crowell.com, cromo@crowell.com
David M Poitras dpoitras@wedgewood-inc.com, dpoitras@jmbm.com;dmarcus@wedgewood-
inc.com;aguisinger@wedgewood-inc.com
Steven G. Polard spolard@ch-law.com, cborrayo@ch-law.com
David M Powlen david.powlen@btlaw.com, pgroff@btlaw.com
Christopher E Prince cprince@lesnickprince.com,
jmack@lesnickprince.com;mlampton@lesnickprince.com;cprince@ecf.courtdrive.com
Lori L Purkey bareham@purkeyandassociates.com
William M Rathbone wrathbone@grsm.com, jmydlandevans@grsm.com
Jason M Reed Jason.Reed@Maslon.com
Michael B Reynolds mreynolds@swlaw.com, kcollins@swlaw.com
J. Alexandra Rhim arhim@hrhlaw.com
Emily P Rich erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net
Lesley A Riis lriis@dpmclaw.com
Debra Riley driley@allenmatkins.com
Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
Julie H Rome-Banks julie@bindermalter.com
Mary H Rose mrose@buchalter.com, salarcon@buchalter.com
Megan A Rowe mrowe@dsrhealthlaw.com, lwestoby@dsrhealthlaw.com
Nathan A Schultz nschultz@foxrothschild.com
William Schumacher wschumacher@jonesday.com
Mark A Serlin ms@swllplaw.com, mor@swllplaw.com
Seth B Shapiro seth.shapiro@usdoj.gov
Joseph Shickich jshickich@riddellwilliams.com
Rosa A Shirley rshirley@nelsonhardiman.com,
ksherry@nelsonhardiman.com;lgill@nelsonhardiman.com;jwilson@nelsonhardiman.com;rrange@nelsonhardi
man.com
Kyrsten Skogstad kskogstad@calnurses.org, rcraven@calnurses.org
Michael St James ecf@stjames-law.com
Andrew Still astill@swlaw.com, kcollins@swlaw.com
Jason D Strabo jstrabo@mwe.com, ahoneycutt@mwe.com
Sabrina L Streusand Streusand@slollp.com
Ralph J Swanson ralph.swanson@berliner.com, sabina.hall@berliner.com
Gary F Torrell gft@vrmlaw.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:319406.3 89566/002
       Case 2:18-bk-20151-ER                     Doc 1792 Filed 03/13/19 Entered 03/13/19 14:51:44                                       Desc
                                                  Main Document    Page 69 of 69


United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
Matthew S Walker matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com
Jason Wallach jwallach@ghplaw.com, g33404@notify.cincompass.com
Kenneth K Wang kenneth.wang@doj.ca.gov,
Jennifer.Kim@doj.ca.gov;Stacy.McKellar@doj.ca.gov;yesenia.caro@doj.ca.gov
Phillip K Wang phillip.wang@rimonlaw.com, david.kline@rimonlaw.com
Gerrick Warrington gwarrington@frandzel.com, sking@frandzel.com
Adam G Wentland awentland@tocounsel.com, lkwon@tocounsel.com
Latonia Williams lwilliams@goodwin.com, bankruptcy@goodwin.com
Michael S Winsten mike@winsten.com
Jeffrey C Wisler jwisler@connollygallagher.com, dperkins@connollygallagher.com
Neal L Wolf nwolf@hansonbridgett.com, calendarclerk@hansonbridgett.com,lchappell@hansonbridgett.com
Hatty K Yip hatty.yip@usdoj.gov
Andrew J Ziaja aziaja@leonardcarder.com,
sgroff@leonardcarder.com;msimons@leonardcarder.com;lbadar@leonardcarder.com
Rose Zimmerman rzimmerman@dalycity.org

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL

VIA MAIL

 United States Trustee
 Hatty K Yip
 Office of the UST/DOJ
 915 Wilshire Blvd., Suite 1850
 Los Angeles CA 90017




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:319406.3 89566/002
